


Exhibit 10.1
SHARE PURCHASE AGREEMENT
This Share Purchase Agreement (this "Agreement") is made as of February 24, 2013
(the "Effective Date"), by and among (i) Key Technology, Inc., an Oregon
corporation ("KTEC"), (ii) Key Technology Holdings USA LLC, an Oregon limited
liability company ("Buyer"), (iii) the shareholders ("Sellers") of Visys NV, an
entity organized under the laws of Belgium with a company number VAT BE
0867.831.383 whose registered office is at 3500 Hasselt (Belgium), Kiewitstraat
242 (the "Company"), and (iv) Embla BVBA, an entity organized under the laws of
Belgium with a company number VAT BE 0478.313.334 whose registered office is at
Bosbeekstraat 29, B-3511 Kuringen (Belgium), as Sellers' representative
("Sellers' Representative").
BACKGROUND
1.    Sellers collectively hold 100% of the issued and outstanding shares of
capital stock (the "Shares") of the Company as set forth on attached Schedule 1.
Each of the entities listed immediately following the five individual Sellers on
attached Schedule 1 is a management company fully controlled by the individual
Seller that precedes such entity (each, a "Management Company"); for all
purposes under this Agreement, the term "Seller" with respect to each individual
Seller includes that individual and his respective controlled Management
Company.
2.    Each Seller desires to sell, convey and transfer to Buyer, and Buyer
desires to purchase, the Shares set forth next to such Seller's name on attached
Schedule 1 on the terms set forth in this Agreement.
AGREEMENT
The parties, intending to be legally bound, agree as follows:
1.Definitions. For purposes of this Agreement, the following terms have the
meanings specified or referred to in this Section 1:
"Acquired Companies" means, collectively, the Company and its United States
Subsidiary, Advanced.
"Advanced" means Advanced Sorting Solutions, Inc., a California corporation.
"Audited Balance Sheet" has the meaning set forth in Section 5.4.

Share Purchase Agreement – Page 1



--------------------------------------------------------------------------------




"Audited November Financials" has the meaning set forth in Section 5.4.
"Basket" has the meaning set forth in Section 9.8(b).
"Belgian GAAP" means generally accepted Belgian accounting principles, applied
on a basis consistent with the basis on which the Audited November Financials
were prepared.
"Best Efforts" means the efforts that a prudent Person desiring to achieve a
result would use in similar circumstances to try to achieve such result as
expeditiously as possible.
"Business Days" means any day other than Saturday, Sunday or any other day on
which commercial banks located in Brussels, Belgium are closed.
"Buyer" has the meaning set forth in the introductory paragraph of this
Agreement.
"Buyer Indemnified Persons" means Buyer and its Representatives, shareholders,
controlling persons and affiliates; provided, however, that "Buyer Indemnified
Persons" shall not include the Acquired Companies.
"Cap" has the meaning set forth in Section 9.8(c).
"Claim Threshold" has the meaning set forth in Section 9.8(a)
"Closing" has the meaning set forth in Section 2.3.
"Closing Date" means the date on which the Closing actually takes place.
"Closing Date Cash Amount" has the meaning set forth in Section 2.4(b)(i).
"Company" has the meaning set forth in the introductory paragraph of this
Agreement.
"Company Credit Facility" means all obligations of the Acquired Companies
(whether in respect of principal, interest, prepayment penalties, reimbursement
of costs and expenses, interest swap breakage fees, or otherwise) owing to KBC
Bank NV.
"Competing Business" has the meaning set forth in Section 5.27.
"Consent" means any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).
"Consideration Shares" has the meaning set forth in Section 2.4(b)(iii).
"Contemplated Transactions" means all of the transactions contemplated by this
Agreement and the Transaction Documents, including:

Share Purchase Agreement – Page 2



--------------------------------------------------------------------------------




(a)    The sale of the Shares by Sellers to Buyer;
(b)    The performance by KTEC, Buyer and Sellers of their respective covenants
and obligations under this Agreement;
(c)    The execution, delivery, and performance of the Transaction Documents;
and
(d)    Buyer's acquisition and ownership of the Shares.
"Contract" means any agreement, contract, obligation, promise, or undertaking
(whether written or oral and whether express or implied) that is legally
binding.
"Copyrights" has the meaning set forth in Section 5.23(a)(iii).
"Damages" has the meaning set forth in Section 9.2.
"Data Room Documents" means, collectively, the documents that were put at the
disposal of Buyer in the data room organized by the Sellers from January 14,
2013 through January 19, 2013 and January 21, 2013 through January 25, 2013, but
only to the extent such documents are either (a) listed in the index attached as
Schedule 2 hereto or (b) included in Schedule 2A hereto; a copy of the contents
of each document listed in the index attached as Schedule 2 hereto has been
burned on a non-rewritable CD-ROM that has been delivered by Sellers' legal
counsel to Buyer's legal counsel on the Effective Date.
"Effective Date" has the meaning set forth in the introductory paragraph of this
Agreement.
"Encumbrance" means any charge, claim, spousal interest, condition, equitable
interest, lien, option, mortgage, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.
"Environmental Law" means any Legal Requirement relating to pollution or the
protection of the environment, or to human health or safety insofar as it may be
affected by the Release of or exposure to Hazardous Substances, or to the
manufacture, use, transport, treatment, storage, disposal, Release or Threatened
Release of any Hazardous Substance into the environment.
"Escrow Account" means the account established by the Escrow Agent and into
which the Escrow Amount is deposited at the Closing.

Share Purchase Agreement – Page 3



--------------------------------------------------------------------------------




"Escrow Agent" means US Bank National Association, New York, New York, or such
other Person as the parties may select.
"Escrow Agreement" has the meaning set forth in Section 2.4(e).
"Escrow Amount" has the meaning set forth in the Escrow Agreement.
"Escrow Period" has the meaning set forth in the Escrow Agreement.
"Exchange Act" means the United States Securities Exchange Act of 1934, as
amended.
"Fairly Disclosed in the Data Room Documents" means, with respect to a matter,
that such matter is fully, accurately, specifically, and affirmatively disclosed
in sufficient detail in one or more of the Data Room Documents such that a
prudent Person reviewing the Data Room Documents in the same condition as Buyer
and its Representatives reviewed the Data Room Documents would reasonably be
expected to: (a) identify the matter, and (b) conclude, based on the nature and
effect of the matter, that the matter reasonably relates to the referenced
representation or warranty made by a Seller in this Agreement.
"First Party Claim" has the meaning set forth in Section 9.6.
"First Party Claim Notice" has the meaning set forth in Section 9.6.
"Governmental Authorization" means any Consent, license or permit issued,
granted, given, or otherwise made available by or under the authority of any
Governmental Body or pursuant to any Legal Requirement.
"Governmental Body" means any:
(a)    nation, state, county, region, city, town, village, district, or other
jurisdiction of any nature;
(b)    federal, state, local, regional, municipal, foreign, or other government;
(c)    governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and subdivision
thereof, and any court or other tribunal);
(d)    multi-national governmental organization; or
(e)    authority exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing power of any
nature.

Share Purchase Agreement – Page 4



--------------------------------------------------------------------------------




"Hazardous Substance" means any hazardous substance, toxic substance,
radioactive material, petroleum, petroleum products, asbestos, or other
substance listed, classified or regulated as hazardous or toxic, or any similar
term, under any Environmental Law.
"Indemnification Agreements" has the meaning set forth in Section 2.4(d).
"Indemnified Party" has the meaning set forth in Section 9.4.
"Indemnifying Party" has the meaning set forth in Section 9.4.
"Insurance Policies" has the meaning set forth in Section 5.19(a).
"Intellectual Property Assets" has the meaning set forth in Section 5.23(a).
"Key Common Stock" means the common stock of KTEC, no par value, and associated
stock purchase rights.
"Knowledge" of a particular fact or other matter will be deemed to exist, with
respect to any individual, if:
(a)    such individual is actually aware of such fact or other matter; or
(b)    such individual could reasonably be expected to discover or otherwise
become aware of such fact or other matter in the course of the prudent exercise
of his duties, obligations, or mandate on behalf of the Acquired Companies.
A Person (other than an individual) will be deemed to have "Knowledge" of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, Chief Executive Officer or Chief Financial
Officer of such Person (or in any similar capacity) has, or at any time had,
knowledge of such fact or other matter or should have had knowledge in the
reasonable and prudent performance of his mandate or duties.


"KTEC SEC Documents" has the meaning set forth in Section 3.5.
"Leased Real Property" has the meaning set forth in Section 5.8(b).
"Legal Requirement" means any federal, state, regional, local, municipal,
foreign, international, or multinational constitution, law, ordinance, principle
of common law, regulation, statute, treaty, or administrative order.
"Major Customers" has the meaning set forth in Section 5.25(a).
"Major Suppliers" has the meaning set forth in Section 5.25(b).

Share Purchase Agreement – Page 5



--------------------------------------------------------------------------------




"Management Company" has the meaning set forth in Section 1 of the Background
Section of this Agreement.
"Management and Noncompetition Agreements" has the meaning set forth in
Section 2.4(c).
"Marks" has the meaning set forth in Section 5.23(a)(i).
"Material Adverse Change" or "Material Adverse Effect" means any fact, event,
condition, circumstance, development, change or effect that, individually or in
the aggregate with any other fact, event, condition, circumstance, development,
change or effect: (a) is, or would reasonably be expected to be, materially
adverse to the business, operations, assets, properties, results of operations
or financial condition of the Acquired Companies, taken as a whole, or (b) would
reasonably be expected to impair materially any Acquired Company's or Seller's
ability to consummate timely the Contemplated Transactions or to otherwise
fulfill their respective obligations under this Agreement or the Transaction
Documents; provided; however, that a "Material Adverse Change" or "Material
Adverse Effect" shall not include the adverse effect or change arising out of or
attributable to (i) changes in general business or economic conditions, (ii)
changes in national or international political or social conditions,
(iii) changes in Belgian GAAP, (iv) changes in Legal Requirements,
(v) compliance by any party with the terms of, or the taking of any action
required by, this Agreement or any Transaction Document, or (vi) the
announcement or pendency of the Contemplated Transactions.
"Material Contracts" has the meaning set forth in Section 5.18(a).
"Pending Litigation" has the meaning set forth in Section 5.16(a).
"Non-Competition Period" means (a) with respect to each of Vlaams Innovatiefonds
(Vinnof) CommVa., KMOFIN NV (LRM), and Allegro Investment Fund nv, a period of
two years following the Closing Date, and (b) with respect to the other Sellers,
a period of three years following the Closing Date.
"Non-US Seller" has the meaning set forth in Section 4.6(a).
"Order" means any interim or final award, decision, injunction, judgment, order,
ruling, subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any arbitrator or
arbitration panel.
"Ordinary Course of Business" means an action taken by a Person if:
(a)    such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person;
and

Share Purchase Agreement – Page 6



--------------------------------------------------------------------------------




(b)    such action is not required to be authorized by the board of directors of
such Person (or by any Person or group of Persons exercising similar authority).
"Organizational Documents" means (a) the articles of incorporation and the
bylaws of a corporation; (b) any charter or similar document adopted or filed in
connection with the creation, formation, or organization of a Person; and
(c) any amendment to any of the foregoing.
"Patents" has the meaning set forth in Section 5.23(a)(ii).
"Permitted Encumbrances" means (a) security interests shown on the Audited
November Financials as securing specified liabilities or obligations with
respect to which no default (or event that, with notice or lapse of time or
both, would constitute a default) exists, (b) security interests incurred in
connection with the purchase of assets after the date of the Audited November
Financials (such security interests being limited to the assets so acquired),
with respect to which no default (or event that, with notice or lapse of time or
both, would constitute a default) exists, (c) liens for current Taxes not yet
due, and (d) with respect to real property, zoning laws and other land use
restrictions that do not impair the present use of the property subject thereto.
"Person" means any individual, corporation, general or limited partnership,
limited liability company, joint venture, estate, trust, association,
organization, labor union, or other entity or Governmental Body.
"Proceeding" means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) noticed, commenced, brought, conducted, or heard by or before, or
otherwise involving, any Governmental Body or arbitrator or arbitration panel.
"Proprietary Rights Agreement" has the meaning set forth in Section 5.21(b).
"Purchase Price" has the meaning set forth in Section 2.2.
"Realty Lease" has the meaning set forth in Section 5.8(b)(i).
"Regulation S" has the meaning set forth in Section 4.6(a).
"Related Person" means, with respect to a Person: (a) any shareholder, officer,
director, employee, agent, beneficiary, or family member of such Person, and (b)
any entities controlled by or affiliated with any Person described in clause
(a).
"Release" means any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, or other releasing into the environment, whether
intentional or unintentional.

Share Purchase Agreement – Page 7



--------------------------------------------------------------------------------




"Released Claims" has the meaning set forth in Section 6.8.
"Released Parties" has the meaning set forth in Section 6.8.
"Releasing Party" has the meaning set forth in Section 6.8.
"Representative" means, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.
"Required Governmental Authorizations" has the meaning set forth in Section
5.15(b).
"Restricted Activity" means any activity that competes with any of the
activities of the Acquired Companies as they exist on the Closing Date;
provided, however, that ownership of less than one percent (1%) of the
outstanding capital stock of any corporation that is publicly traded on any
recognized exchange or in the over-the-counter market will not constitute a
Restricted Activity.
"Restricted Area" means any jurisdiction in which (a) any Acquired Company has
business operations, or (b) products are sold by or on behalf of any Acquired
Company, on the Closing Date.
"SEC" means the United States Securities and Exchange Commission.
"Securities Act" means the United States Securities Act of 1933, as amended, or
any successor law, and regulations and rules issued pursuant to that Act or any
successor law.
"Sellers" has the meaning set forth in the introductory paragraph of this
Agreement.
"Sellers' Consents" has the meaning set forth in Section 5.6.
"Sellers' Fundamental Representations" has the meaning set forth in
Section 9.1(a).
"Sellers' Knowledge" means the Knowledge of any of Dirk Adams, Bert Peelaers,
Bert Dirix, Frank Zwerts, Pieter Op de Beeck and, but solely with respect to
matters relating to Advanced, Raf Peeters.
"Sellers' Representative" has the meaning set forth in the introductory
paragraph to this Agreement.
"Shares" has the meaning set forth in Section 1 of the Background Section of
this Agreement. For purposes of this Agreement, "Shares" also includes any and
all other equity

Share Purchase Agreement – Page 8



--------------------------------------------------------------------------------




interests in the Company owned by the Sellers and instruments owned by the
Sellers that are convertible into or exchangeable for equity interests in the
Company.
"Subsidiary" means, with respect to any Person, each other Person (other than a
natural person) of which the Person owns, beneficially and of record, securities
or interests representing 50.0% or more of the aggregate ordinary voting power
(without regard to the occurrence of any contingencies affecting voting power).
"Tax Return" means any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection, or payment of
any Tax or in connection with the administration, implementation, or enforcement
of or compliance with any Legal Requirement relating to any Tax.
"Tax Authority" means any Governmental Body with regulatory authority to assess,
assert or otherwise impose Tax adjustments, conduct audits, review Tax claims or
collect unpaid Taxes of any Person.
"Tax" or "Taxes" means all federal, state, regional, local and foreign taxes
(including premium taxes, excise taxes, sales taxes, use taxes, gross receipts
taxes, franchise taxes, ad valorem taxes, registration taxes, severance taxes,
windfall profits taxes, stamp taxes, capital levy taxes, transfer taxes, value
added taxes, employment and payroll-related taxes (including withholding taxes),
property taxes, business license taxes, occupation taxes, environmental taxes,
import duties, custom duties and other governmental charges and assessments) of
any kind whatsoever, including interest, additions to tax and penalties with
respect thereto, and any interest in respect of such additions or penalties.
"Threatened Release" means a substantial likelihood of a Release that may
require action to prevent or mitigate damage to the environment that may result
from such Release.
"Threatened" means, with respect to a claim, Proceeding, dispute, action, or
other matter, that any written notice or other form of written communication has
been given or made announcing or threatening that such claim, Proceeding,
dispute, action, or other matter is likely to be asserted, commenced, taken, or
otherwise pursued in the future.
"Trade Secrets" has the meaning set forth in Section 5.23(a)(iv).
"Transaction Documents" means the Escrow Agreement, the Management and
Noncompetition Agreements, the Indemnification Agreements, the Warrants, and
each other agreement, document, instrument or certificate contemplated by this
Agreement or to be

Share Purchase Agreement – Page 9



--------------------------------------------------------------------------------




executed by any of the parties in connection with the Contemplated Transactions,
in each case only as applicable to the relevant party or parties to such
Transaction Documents.
"Warrants" has the meaning set forth in Section 2.4(b)(iv).
2.    Sale and Transfer of Shares; Closing.
2.1    Shares. Subject to the terms and conditions of this Agreement, at the
Closing each Seller will sell and transfer the Shares set forth opposite his or
its name on attached Schedule 1 to Buyer and Buyer will purchase such Shares
from such Seller.
2.2    Purchase Price. The aggregate purchase price for the Shares (the
"Purchase Price") will be:
(a)    the Total Cash Consideration set forth in Schedule 1; plus
(b)    the Consideration Shares; plus
(c)    the Warrants; plus
(d)    the restricted shares of Key Common Stock to be awarded to certain of the
Sellers as identified and in the amounts set forth on attached Schedule 2.2(d).
2.3    Closing. Closing of the purchase and sale contemplated by this Agreement
("Closing") will take place in Brussels, Belgium at the offices of Baker &
McKenzie, 149 avenue Louise, at 10:00 a.m. (local time) on February 28, 2013, or
at such other time and on such other date as the parties may agree.
2.4    Closing Transactions. At Closing:
(a)    Each Seller will cause the transfer of the Shares appearing opposite his
or its name on Schedule 1 from such Seller to Buyer to be duly and properly
recorded in the Company's shareholders' register.
(b)    KTEC, acting on behalf and for the account of Buyer, or Buyer directly,
as applicable, will deliver:
(i)    to an account designated by the Sellers' Representative, an amount equal
the aggregate of all Portions of the Closing Date Cash Amount (the "Closing Date
Cash Amount") set forth in Schedule 1, in immediately available funds by wire
transfer, with the account to be specified by the Sellers' Representative in a
writing delivered to Buyer at least five Business Days before

Share Purchase Agreement – Page 10



--------------------------------------------------------------------------------




Closing, which amount the Sellers' Representative will distribute to the Sellers
in the amounts set forth on attached Schedule 1;
(ii)    to the Escrow Agent, the Escrow Amount by wire transfer to the Escrow
Account specified in the Escrow Agreement to be held in accordance with the
Escrow Agreement for and on behalf of each Seller for that portion of the Escrow
Amount set forth opposite his or its name on attached Schedule 1;
(iii)    to each Seller, a stock certificate representing that number of shares
of Key Common Stock set forth opposite such Seller's name on attached Schedule 1
under the column titled "No. of Consideration Shares" (collectively, the
"Consideration Shares"); and
(iv)    to each Seller, a warrant in the form of Exhibit 2.4(b)(iv) for the
purchase of that number of shares of Key Common Stock set forth opposite such
Seller's name on attached Schedule 1 under the column titled "No. of Warrants"
(collectively, the "Warrants").
(c)    Each Management Company will enter into an amended and restated
management and noncompetition agreement with the Company in the forms attached
as Exhibit 2.4(c)-1 through Exhibit 2.4(c)-5 (collectively, "Management and
Noncompetition Agreements") pursuant to which such Management Company will make
the services of its employees or contractors available to the Company.
(d)    Each Seller set forth on Schedule 2.4(d) will enter into an
indemnification agreement in the form of Exhibit 2.4(d) (collectively, the
"Indemnification Agreements") with the Company pursuant to which the Company
will indemnify such Seller against certain Damages that such Seller may incur.
(e)    Buyer and Sellers' Representative will enter into an escrow agreement in
the form of Exhibit 2.4(e) (the "Escrow Agreement") with the Escrow Agent for
purposes of satisfying Sellers' obligations under Section 9.
(f)    The General Assembly of each Acquired Company will hold a meeting at
which such General Assembly will accept the resignations of the directors of the
Acquired Company, give such resigning directors discharge, to the fullest extent
permitted under applicable Legal Requirements, for the performance of their
mandate during the accounting years 2012 and 2013, and elect directors to fill
the resulting vacancies on its Board of Directors.

Share Purchase Agreement – Page 11



--------------------------------------------------------------------------------




2.5    Sellers' Representative.
(a)    Appointment. For purposes of this Agreement, each Seller will be deemed,
by executing this Agreement and without any further action required, to have:
(i) consented to the appointment of the Sellers' Representative as the
attorney-in-fact for and on behalf of the Seller; (ii) granted to the Sellers'
Representative the full power and authority to represent the Seller with respect
to all matters arising under this Agreement; (iii) granted to the Sellers'
Representative authority to negotiate any adjustment to the Purchase Price; and
(iv) consented to the terms of the Sellers' Representative's appointment in
accordance with the terms of this Section 2.5. By executing this Agreement, each
Seller further authorizes the Sellers' Representative to designate its successor
as the Sellers' Representative from among the Sellers and their respective
affiliates.
(b)    Authority. All actions taken by the Sellers' Representative under or
pursuant to this Agreement shall be conclusive and binding on each Seller as if
expressly confirmed in writing by the Seller. Without limiting the foregoing,
the Sellers' Representative shall have full power and authority on behalf of
each Seller to: (i) interpret all of the terms and provisions of this Agreement;
(ii) give all approvals, sign any exhibits, schedules or other documents, and
take any other actions with respect to the Seller in connection with the subject
matter of this Agreement; (iii) make any decision respecting indemnification
rights or obligations; (iv) make any decision with respect to the Escrow
Agreement and Escrow Account; and (v) make any decision with respect to Tax
matters that affect Sellers.
(c)    Buyer's and KTEC's Rights to Rely. From and after the Closing, Buyer and
KTEC shall be entitled to: (i) deal with and rely solely on the Sellers'
Representative as the representative of all the Sellers; (ii) rely conclusively
on any document executed on behalf of any Seller by the Sellers' Representative;
and (iii) rely conclusively on any other action taken or purported to be taken
on behalf of any Seller by the Sellers' Representative.
(d)    Limitation of Liability. The Sellers' Representative shall incur no
liability to any Seller except by reason of its intentional misconduct or gross
negligence. The Sellers' Representative's appointment and authority shall
survive the death, incapacity or incompetence of any Seller. The Sellers'
Representative may, in all questions arising under this Agreement, rely on the
advice of counsel and the Sellers' Representative shall not be liable to any
Seller for any action taken or omitted in good faith by the Sellers'
Representative based on such advice.
(e)    Successor Sellers' Representative. If the Sellers' Representative dies,
becomes permanently disabled or resigns as the Sellers' Representative without
appointing a successor as authorized in Section 2.5(a), then a successor
Sellers' Representative shall be elected by a majority vote of the Sellers with
each Seller (or his or its successors or assigns)

Share Purchase Agreement – Page 12



--------------------------------------------------------------------------------




given a weighted vote in the same percentage as the percentage of the Purchase
Price each Seller receives pursuant to this Agreement. If the Sellers do not
elect a successor Sellers' Representative within ninety days, Buyer or KTEC
shall be entitled to petition a court of competent jurisdiction to appoint a
successor Sellers' Representative from among Sellers. Each successor Sellers'
Representative shall have all of the power, authority, rights and privileges
conferred by this Agreement on the original Sellers' Representative.
(f)    Payment of Expenses. The Sellers shall be solely, severally and not
jointly (for a portion equal to their share of the Purchase Price) responsible,
and shall reimburse the Sellers' Representative, for all reasonable out-of
pocket expenses it incurs by reason of discharging its duties as the Sellers'
Representative.
3.    Representations and Warranties Concerning Buyer and KTEC
As of the Effective Date and as of the Closing Date, Buyer or KTEC, as
applicable, and individually and not jointly, represent and warrant to Sellers
as follows:
3.1    Organization and Good Standing. Buyer is duly organized and validly
existing under the laws of the jurisdiction of its formation.
3.2    Authority; No Conflict.
(a)    This Agreement constitutes the legal, valid, and binding obligation of
Buyer and KTEC, enforceable against Buyer and KTEC in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
moratorium, fraudulent conveyance and other similar Legal Requirements affecting
creditors' rights generally and by general principles of equity. Upon the
execution and delivery by each of Buyer and KTEC of the Transaction Documents to
which it is a party, such Transaction Documents will constitute the legal,
valid, and binding obligations of Buyer and KTEC, enforceable against Buyer and
KTEC in accordance with their respective terms, except as such enforceability
may be limited by bankruptcy, insolvency, moratorium, fraudulent conveyance and
other similar Legal Requirements affecting creditors' rights generally and by
general principles of equity. Buyer and KTEC each have the absolute and
unrestricted right, power, and authority to execute and deliver this Agreement
and the Transaction Documents to which it is a party and to perform its
obligations under this Agreement and such Transaction Documents. With respect to
each of Buyer and KTEC (i) the execution, delivery and performance by it of this
Agreement and each other Transaction Document to which it is a party and the
consummation by it of the Contemplated Transactions have been duly and validly
authorized by all necessary corporate action on the part of it, (ii) copies of
the Organizational Documents of it and all amendments thereto have been
delivered or made available to the Sellers' Representative, which

Share Purchase Agreement – Page 13



--------------------------------------------------------------------------------




Organizational Documents are complete and correct, and (iii) it is not in
default under, or in violation of, its Organizational Documents.
(b)    Neither the execution and delivery of this Agreement by Buyer and KTEC
nor the consummation or performance of any of the Contemplated Transactions by
Buyer and KTEC will give any Person the right to prevent, delay, or otherwise
interfere with any of the Contemplated Transactions pursuant to:
(i)    Any provision of their Organizational Documents;
(ii)    any resolution adopted by their board of directors or shareholders;
(iii)    any Legal Requirement or Order to which such Buyer may be subject; or
(iv)    any Contract to which either is a party or by which either may be bound.
All Consents that Buyer or KTEC is required to obtain in connection with the
execution and delivery of this Agreement or the consummation or performance by
them of any of the Contemplated Transactions have been obtained by Buyer or KTEC
on or before the Effective Date. KTEC is not in violation of the requirements of
the NASDAQ Global Market and has no knowledge of any facts or circumstances
which could reasonably lead to delisting or suspension of the Key Common Stock.
3.3    Certain Proceedings. There is no pending Proceeding that has been
commenced against Buyer or KTEC that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
Contemplated Transactions. To such Buyer's and KTEC's Knowledge, no such
Proceeding has been Threatened.
3.4    Consideration Shares. Each of the Consideration Shares and the Warrants
to be issued under this Agreement have been duly authorized by all necessary
corporate action on the part of KTEC. Each of the Consideration Shares and the
Warrants, when issued, sold and delivered at Closing in accordance with the
terms and for the consideration set forth in this Agreement, will be validly
issued, fully paid and nonassessable, and free from all Encumbrances other than
restrictions on transfer under (a) applicable Legal Requirements and
(b) Encumbrances created or imposed by Sellers. Assuming the accuracy of
Sellers' representations and warranties in this Agreement, each of the
Consideration Shares and the Warrants will be issued in compliance with all
applicable Legal Requirements. Except for filings required to be made with the
NASDAQ Global Market in connection with the listing of additional securities,
KTEC is not required under U.S. Federal, U.S. state, non-U.S. or local law,

Share Purchase Agreement – Page 14



--------------------------------------------------------------------------------




rule or regulation to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
issue and sell the Consideration Shares and the Warrants to Sellers in
accordance with the terms of this Agreement.
3.5    SEC Filings. KTEC has made available to Sellers through the SEC EDGAR
system accurate and complete copies (excluding copies of exhibits) of each
report, registration statement and definitive proxy statement that KTEC has
filed with the SEC between January 1, 2012 and the Effective Date (collectively,
the "KTEC SEC Documents"). Since January 1, 2012, all statements, reports,
schedules, forms and other documents required to have been filed by KTEC with
the SEC have been so timely filed. As of the time it was filed with the SEC by
KTEC (or, if amended or superseded by a filing prior to the Effective Date, then
on the date of such filing): (a) each KTEC SEC Document complied in all material
respects with the applicable requirements of the Securities Act and the rules
and regulations promulgated thereunder or the Exchange Act and the rules and
regulations promulgated thereunder (as the case may be), and (b) none of the
KTEC SEC Documents contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements made therein, in light of the circumstances under which they
were made, not misleading. As of their respective dates, the financial
statements of KTEC included in the KTEC SEC Documents complied in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC or other applicable rules and regulations with respect
thereto. Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the consolidated financial position of KTEC as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments). The Company
is in compliance with the applicable listing rules of the NASDAQ Global Market
and has not since January 1, 2010 received any notice from the NASDAQ Global
Market asserting any non-compliance with such rules. As used in this Section
3.5, the term "file" shall be broadly construed to include any manner in which a
document or information is furnished, supplied or otherwise made available to
the SEC.
3.6    Brokers or Finders. Neither Buyer, KTEC or the respective Representatives
of either has incurred any obligation or liability, contingent or otherwise, for
brokerage or finders' fees or agents' commissions or other similar payment in
connection with this Agreement.
3.7    Capitalization. As of the date hereof, the authorized capital stock of
KTEC consists of (i) 45,000,000 shares of Key Common Stock, of which 5,414,117
shares are issued

Share Purchase Agreement – Page 15



--------------------------------------------------------------------------------




and outstanding and 1,029,053 shares are reserved for issuance pursuant to
securities exercisable or exchangeable for, or convertible into, shares of Key
Common Stock and (ii) 5,000,000 Series Preferred Stock of which none are
outstanding. All of the outstanding shares of Key Common Stock are duly
authorized and have been, or upon issuance will be, validly issued and fully
paid and nonassessable. None of KTEC's or any of its Subsidiaries' capital stock
is subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by KTEC or any of its Subsidiaries. Except as
disclosed in the KTEC SEC Documents, there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of KTEC or any of its Subsidiaries, or
contracts, commitments, understandings or arrangements by which KTEC or any of
its Subsidiaries is or may become bound to issue additional capital stock of
KTEC or any of its Subsidiaries or options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, or exercisable or exchangeable for, any capital
stock of KTEC or any of its Subsidiaries.
3.8    Acknowledgment. Buyer and KTEC each acknowledge and agree that:
(a)    the representations and warranties set forth in Section 4 and Section 5
of this Agreement are the only representations and warranties of any kind given
by or on behalf of each Seller;
(b)    they have not entered into this Agreement in reliance on any
representations or warranties other than the representations and warranties set
forth in Section 4 and Section 5 of this Agreement; and
(c)     notwithstanding any provision to the contrary in this Agreement, no
statement, promise, or forecast (written or oral) made by or on behalf of any
Seller or Acquired Company or their respective Representatives (including any
information, forecasts, estimates, projections, management presentations,
statements of intent or statements of opinion provided to Buyer, KTEC or their
respective Representatives on or before the Effective Date) other than the
statements, promises, and forecasts set forth in this Agreement and the
Transaction Documents may form the basis of, or be pleaded in connection with,
any claim by Buyer or KTEC under or in connection with this Agreement.
3.9    Due Diligence Review. Buyer and KTEC each acknowledge and agree that
(a) they have performed, with the assistance of professional advisors, a due
diligence review of the Acquired Companies and their respective businesses, (b)
during such due diligence review, they have had sufficient opportunity to review
any and all information made available to them, and (c) during such due
diligence review, and before the Effective Date, they obtained all

Share Purchase Agreement – Page 16



--------------------------------------------------------------------------------




additional information they deemed proper, desirable, or necessary for the
purpose of determining to enter into this Agreement.
3.10    DTC. No further action is required for the Consideration Shares and the
shares of Key Common Stock issuable upon exercise of the Warrants to be eligible
for transfer on the systems maintained by The Depository Trust Company.
4.    Representations and Warranties Concerning Sellers
As of the Effective Date and as of the Closing Date, each Seller, individually
and not jointly, represents and warrants to Buyer as follows:
4.1    Organization and Good Standing. With respect to each Seller that is an
entity, such Seller is a corporation duly organized, validly existing, and in
good standing under the laws of the jurisdiction of its incorporation.
4.2    Authority; No Conflict.
(a)    This Agreement constitutes the legal, valid, and binding obligation of
such Seller, enforceable against such Seller in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
moratorium, fraudulent conveyance and other similar Legal Requirements affecting
creditors' rights generally and by general principles of equity. Upon the
execution and delivery by such Seller of the Transaction Documents to which such
Seller is a party, such Transaction Documents will constitute the legal, valid,
and binding obligations of such Seller, enforceable against such Seller in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, moratorium, fraudulent conveyance and other
similar Legal Requirements affecting creditors' rights generally and by general
principles of equity. Such Seller has the absolute and unrestricted right,
power, and authority to execute and deliver this Agreement and the Transaction
Documents to which such Seller is a party and to perform its obligations under
this Agreement and such Transaction Documents. With respect to each Seller that
is an entity (a) the execution, delivery and performance by such Seller of this
Agreement and each other Transaction Document to which such Seller is a party
and the consummation by such Seller of the Contemplated Transactions have been
duly and validly authorized by all necessary action on the part of such Seller,
(b) copies of the Organizational Documents of such Seller and all amendments
thereto have been delivered or made available to Buyer, which Organizational
Documents are complete and correct, and (c) such Seller is not in default under,
or in violation of, its Organizational Documents.

Share Purchase Agreement – Page 17



--------------------------------------------------------------------------------




(b)    Neither the execution and delivery of this Agreement or the Transaction
Documents to which such Seller is a party, nor the consummation or performance
of any of the Contemplated Transactions, will, directly or indirectly (with or
without notice or lapse of time):
(i)    With respect to each Seller that is an entity, contravene, conflict with,
or result in a violation of (A) any provision of the Organizational Documents of
such Seller, or (B) any resolution adopted by the board of directors or the
shareholders of such Seller;
(ii)    except as Fairly Disclosed in the Data Room Documents, contravene,
conflict with, or result in a violation of, or give any Governmental Body or
other Person the right to challenge any of the Contemplated Transactions or to
exercise any remedy or obtain any relief under, any Legal Requirement or any
Order to which such Seller is or may be subject; or
(iii)    except as Fairly Disclosed in the Data Room Documents, result in any
Lien upon any property or assets of such Seller, including such Seller's Shares,
pursuant to any instrument or agreement to which such Seller is a party or by
which such Seller or such Seller's properties may be bound or affected.
4.3    Ownership of Shares. On the Effective Date and at the Closing, such
Seller holds of record, owns beneficially and has good and valid title to the
Shares set forth opposite such Seller's name on attached Schedule 1, free and
clear of all Encumbrances, and the Shares set forth opposite such Seller's name
on Schedule 1 constitute all of the Shares owned beneficially or held of record
by such Seller. Upon registration of the transfer of the Shares held by such
Seller to Buyer in the Company's shareholders' register, good and valid title to
such Shares will pass to Buyer, free and clear of all Encumbrances. There are no
contracts, commitments, agreements, understandings or arrangements of any kind
relating to such Seller's Shares (including any voting agreements, voting
trusts, proxies or other similar agreements or understandings, any shareholders
agreement or any agreements to purchase, redeem, or otherwise acquire such
Seller's Shares).
4.4    Sellers' Consents. No Consents from, notices to, or filings or
registrations with, any Governmental Body or other Person are required to be
obtained, given or made with respect to such Seller in connection with the
execution and delivery of this Agreement or the Transaction Documents to which
such Seller is party or the consummation of the Contemplated Transactions.
4.5    Proceedings. There is no Proceeding:
(a)    that has been commenced by or against such Seller involving such Seller's
Shares; or

Share Purchase Agreement – Page 18



--------------------------------------------------------------------------------




(b)    to Sellers' Knowledge, that challenges, or that may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, the
consummation by such Seller of any of the Contemplated Transactions.
To the Knowledge of such Seller, (A) no such Proceeding has been Threatened, and
(B) no event has occurred or circumstance exists that may give rise to or serve
as a basis for the commencement of any such Proceeding.
4.6    Investment in Buyer Securities.
(a)    Such Seller is not a "U.S. Person" as defined in Rule 902(k) of
Regulation S promulgated under the Securities Act ("Regulation S") (each a
"Non-U.S. Seller") and understands that the Consideration Shares and the
Warrants (and Key Common Stock issuable upon exercise of the Warrants) are not
registered under the Securities Act and that the issuance thereof to such Seller
is intended to be exempt from registration under the Securities Act pursuant to
Regulation S. Such Non-U.S. Seller has no intention of becoming a U.S. Person
and is acquiring the Consideration Shares and the Warrants (and Key Common Stock
issuable upon exercise of the Warrants) for his or its own account and risk and
not for the account or benefit of any U.S. Person. At the time of the
origination of contact concerning this Agreement and the date of the execution
and delivery of this Agreement, such Non-U.S. Seller was outside of the United
States. Each certificate representing the Consideration Shares and the Warrants
(and Key Common Stock issuable upon exercise of the Warrants) shall be endorsed
with the following legends, in addition to any other legend required to be
placed thereon by applicable federal or state securities laws:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE BEING OFFERED AND SOLD IN AN
OFFSHORE TRANSACTION TO INVESTORS WHO ARE NOT "U.S. PERSONS" (AS SUCH TERMS ARE
DEFINED IN REGULATION S PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT")) AND WITHOUT REGISTRATION WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON
REGULATION S PROMULGATED UNDER THE SECURITIES ACT.
TRANSFER OF THESE SHARES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE PROVISIONS
OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION.

Share Purchase Agreement – Page 19



--------------------------------------------------------------------------------




HEDGING TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF A SHARE
PURCHASE AGREEMENT, DATED AS OF FEBRUARY 24, 2013 (THE “AGREEMENT”), BY AND
AMONG KEY TECHNOLOGY, INC., AN OREGON CORPORATION (THE “ISSUER”), KEY TECHNOLOGY
HOLDINGS USA LLC, AN OREGON LIMITED LIABILITY COMPANY, THE SHAREHOLDERS OF VISYS
NV, A BELGIAN ENTITY (INCLUDING THE HOLDER), AND THE SELLERS' REPRESENTATIVE;
AND EXCEPT AS OTHERWISE PROVIDED UNDER THE AGREEMENT, PURSUANT TO THE AGREEMENT
THESE SHARES MAY NOT BE TRANSFERRED ON THE STOCK RECORD BOOKS OF THE ISSUER AT
ANY TIME PRIOR TO FEBRUARY 28, 2014, ONE-THIRD OF THE TOTAL SHARES REPRESENTED
BY THIS CERTIFICATE (IN ALL EVENTS HEREUNDER AS DETERMINED IN WHOLE SHARES) MAY
BE TRANSFERRED AT ANY TIME ON OR AFTER FEBRUARY 28, 2014, AN ADDITIONAL
ONE-THIRD OF THE TOTAL SHARES MAY BE TRANSFERRED AT ANY TIME ON OR AFTER
FEBRUARY 28, 2015, AND ALL SHARES MAY BE TRANSFERRED AT ANY TIME ON OR AFTER
FEBRUARY 28, 2016.


(b)    Such Seller acknowledges that neither the SEC, nor the securities
Governmental Body of any state or other jurisdiction, has received, considered
or passed upon the accuracy or adequacy of the information and representations
made in this Agreement.
(c)    Neither such Seller nor his or its Representatives or other Persons
acting on his or its behalf has made or is aware of any "directed selling
efforts" in the United States, which is defined in Regulation S to be any
activity undertaken for the purpose of, or that could reasonably be expected to
have the effect of, conditioning the market in the United States for any of the
Consideration Shares or the Warrants.
(d)    Such Seller has received or has full access to a copy of all reports,
registration statements, prospectuses and other information filed by KTEC with
the SEC pursuant to the Securities Act and the Exchange Act. Such Seller
acknowledges that he or it has

Share Purchase Agreement – Page 20



--------------------------------------------------------------------------------




carefully reviewed such information as he or it has deemed necessary to evaluate
an investment in KTEC and its securities. To the full satisfaction of such
Seller, he or it has been furnished all materials that he or it has requested
relating to KTEC and the issuance of the Consideration Shares and the Warrants
hereunder, and such Seller has been afforded the opportunity to ask questions of
Buyer, KTEC and their respective Representatives to obtain any information
necessary to verify the accuracy of any representations or information made or
given to such Seller. Notwithstanding the foregoing, nothing herein shall
derogate from or otherwise modify the representations and warranties of Buyer
and KTEC set forth in this Agreement on which such Seller has relied in making
an exchange of his or its Shares in part for Consideration Shares and the
Warrants.
(e)    Each Seller understands that (i) neither the Consideration Shares nor the
Warrants (or Key Common Stock issuable upon exercise of the Warrants) may be
sold, transferred, or otherwise disposed of without registration under the
Securities Act or an available exemption therefrom, and that in the absence of
an effective registration statement covering the Consideration Shares or the
Warrants (or Key Common Stock issuable upon exercise of the Warrants) or any
available exemption from registration under the Securities Act such securities
may have to be held indefinitely and (ii) no hedging transaction can be
conducted with regard to the Consideration Shares or the Warrants (or the Key
Common Stock issuable upon exercise of the Warrants) except as permitted by the
Securities Act. Each Seller further acknowledges that the Consideration Shares
and the Warrants (and Key Common Stock issuable upon exercise of the Warrants)
may not be sold pursuant to Rule 144 promulgated under the Securities Act unless
all of the conditions of Rule 144 are satisfied (including KTEC's compliance
with the reporting requirements under the Exchange Act).
4.7    Taxes. Such Seller has duly and timely paid to the appropriate
Governmental Body all Taxes and other amounts due and owing by such Seller to
such Governmental Body with respect to the Shares owned beneficially and of
record by such Seller or the services provided by such Seller to the Acquired
Companies.
4.8    Brokers or Finders. Neither such Seller nor any of his or its
Representatives has incurred any obligation or liability, contingent or
otherwise, for brokerage or finders' fees or agents' commissions or other
similar payment in connection with this Agreement.
5.    Representations and Warranties Concerning the Acquired Companies
As of the Effective Date and as of the Closing Date, each Seller represents and
warrants, severally and not jointly, to Buyer as follows:

Share Purchase Agreement – Page 21



--------------------------------------------------------------------------------




5.1    Organization and Good Standing.
(a)    Schedule 5.1(a) contains a complete and accurate list for each Acquired
Company of its name, its jurisdiction of incorporation, and its capitalization
(with the identity of each shareholder and the number of shares held by each as
set forth on attached Schedule 1). Each Acquired Company is a corporation duly
organized, validly existing, and in good standing under the laws of its
jurisdiction of incorporation, with full corporate power and authority to
conduct its business as it is now being conducted, to own or use the properties
and assets that it purports to own or use, and to perform all its obligations
under the Material Contracts. Each Acquired Company is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
other jurisdiction in which either the ownership or use of the properties owned
or used by it, or the nature of the activities conducted by it, requires such
qualification.
(b)    The Data Room Documents contain true and complete copies of the
Organizational Documents of each Acquired Company, as currently in effect.
5.2    Certain Corporate Matters
(a)    Either (i) Sellers have terminated all shareholder agreements or similar
Contracts to which they are a party or to which the Shares may be subject, or
(ii) no Acquired Company or Buyer will incur or be subject to any Damages as a
result of the Sellers' failure to terminate such shareholder agreements or
similar Contracts and such failure will not prevent, delay or otherwise
interfere with the Contemplated Transactions or the consummation thereof.
(b)    Each Seller has duly and validly waived all preemptive and similar rights
to which such Seller may be entitled under the Organizational Documents of the
Acquired Companies as a result of the Contemplated Transactions.
(c)    Each Seller that holds any rights to the share ownership of Advanced has
the unqualified and unencumbered right to duly and validly transfer to the
Company prior to the Closing Date all of the issued and outstanding equity
securities of Advanced. Following such transfer, no Person will have or may
claim any right to or interest in the equity interests of Advanced and neither
the Company nor any Buyer will incur or be subject to any Damages as a result of
or in connection with the transfer to the Company, or the Company's ownership,
of the equity securities of Advanced.
5.3    Capitalization. The authorized capital of the Company consists of
9,149,850 shares without nominal value, represented by 4,527,250 Class A Shares,
3,613,500 Class B Shares, and 1,009,100 Class C Shares, all of which are issued
and outstanding and constitute the Shares. Sellers are and will be on the
Closing Date the record and beneficial owners and holders

Share Purchase Agreement – Page 22



--------------------------------------------------------------------------------




of the Shares, free and clear of all Encumbrances. With the exception of the
Shares (which are owned by Sellers), all of the outstanding equity securities
and other securities of each Acquired Company are owned of record and
beneficially by one or more of the Acquired Companies, free and clear of all
Encumbrances. No legend or other reference to any purported Encumbrance appears
upon any certificate representing equity securities of any Acquired Company. All
of the outstanding equity securities of each Acquired Company have been duly
authorized and validly issued and are fully paid and nonassessable. There are no
Contracts relating to the issuance, sale, or transfer of any equity securities
or other securities of any Acquired Company. None of the outstanding equity
securities or other securities of any Acquired Company was issued in violation
of any Legal Requirement. No Acquired Company owns, or has any Contract to
acquire, any equity securities or other securities of any Person (other than
Acquired Companies) or any direct or indirect equity or ownership interest in
any other business. The Company does not have any Subsidiaries other than
Advanced.
5.4    Financial Statements. Sellers have delivered to Buyer an audited
consolidated balance sheet of the Acquired Companies as of November 30, 2012
(including the notes thereto, the "Audited Balance Sheet"), and the related
audited consolidated statements of income for the eleven months then ended
(collectively, and together with the Audited Balance Sheet, the "Audited
November Financials"). The Audited November Financials fairly present the
financial condition and the results of operations of the Acquired Companies as
at the respective dates of and for the periods referred to in the Audited
November Financials, all in accordance with Belgian GAAP. The Audited November
Financials reflect the consistent application of accounting principles
throughout the periods involved, except as disclosed in the notes to such
financial statements.
5.5    Books and Records. The books of account, minute books, stock record
books, and other records of the Acquired Companies have been maintained in
accordance with sound business practices, including the maintenance of an
adequate system of internal controls. The minute books of each Acquired Company
contain accurate and complete records of all meetings of, and corporate action
taken at, each meeting of the shareholders and board of directors of such
Acquired Company, except where the absence of such minutes cannot reasonably be
expected to have a Material Adverse Effect. No formally required shareholders'
meeting and no formally required board of directors' meeting has been held for
which minutes have not been prepared and are not contained in such minute books.
At Closing, all of those books and records will be in the possession of the
Acquired Companies.
5.6    Acquired Company Consents. No Consents from, notices to, or filings or
registrations with, any Governmental Body or other Person are required to be
obtained, given or made with respect to any Acquired Company in connection with
the execution and delivery of this Agreement or the Transaction Documents or the
consummation of the Contemplated

Share Purchase Agreement – Page 23



--------------------------------------------------------------------------------




Transactions, other than the Consents obtained by Sellers and delivered to Buyer
on or before the Effective Date.
5.7    Tangible Personal Property. Each Acquired Company has: (a) good and valid
title to all of the tangible personal property and assets that are used in the
operation of its business as currently operated and that such Acquired Company
owns; and (b) valid leasehold interests or similar usage rights in all tangible
personal property and assets that are used in the operation of its business as
currently operated and that such Acquired Company does not own; and, in each
case, free and clear of any Encumbrances other than Permitted Encumbrances. The
Acquired Companies enjoy peaceful and undisturbed possession under all of such
leases of personal property. There are no existing defaults or events that, with
the passage of time or the giving of notice or both, would constitute defaults
by any such Acquired Company under any material provision of such lease or, to
Seller’s Knowledge, by any other party to any such lease. All of the material
tangible personal property used by the Acquired Companies in their respective
businesses is located at the Leased Real Property, except where the failure of
any material tangible personal property to be located at the Leased Real
Property could not reasonably be expected to result in a Material Adverse
Effect. Neither the execution and delivery by Sellers of this Agreement and the
Transaction Documents to which they are a party, nor the consummation of the
Contemplated Transactions, will, directly or indirectly (with or without notice
or lapse of time), result in the imposition or creation of any Encumbrance upon
or with respect to any of the assets owned, leased or otherwise used by any
Acquired Company.
5.8    Real Property.
(a)    No Acquired Company owns or has ever owned any real property.
(b)    The Data Room Documents include a complete and accurate list of all real
property leased or subleased to any Acquired Company (collectively, the "Leased
Real Property"), indicating the nature of the respective interests of such
Acquired Company therein. With respect to the Leased Real Properties and except
as Fairly Disclosed in the Data Room Documents:
(i)    each lease or sublease of Leased Real Property and any assignment thereof
pursuant to which any Acquired Company leases any Leased Real Property (each, a
"Realty Lease") is a legal, valid and binding obligation of the applicable
Acquired Company, is in full force and effect, and, to Sellers' Knowledge, is
enforceable against the applicable Acquired Company and against the other party
or parties thereto;
(ii)    neither the applicable Acquired Company or, to Seller’s Knowledge, any
other party to any such Realty Lease is in breach of or default of

Share Purchase Agreement – Page 24



--------------------------------------------------------------------------------




a material provision of such Realty Lease, and, to Seller's Knowledge, no event
has occurred that, with notice or lapse of time or both, would constitute such a
breach or default by the applicable Acquired Company or any other party to such
Realty Lease, or that would permit termination, modification or acceleration
under such Realty Lease; and
(iii)    the buildings, fixtures and other improvements located at each Leased
Real Property: (x) are in compliance in all material respects with all
requirements of applicable zoning code and similar Legal Requirements; and
(y) benefit from all required material certificates of occupancy, building,
safety, fire and health approvals.
5.9    Condition and Sufficiency of Assets. The buildings, plants, structures,
and equipment of the Acquired Companies are structurally sound, are in good
operating condition and repair (subject to normal wear and tear), and are
adequate for the uses to which they are being put. To Sellers' Knowledge, none
of such buildings, plants, structures, or equipment is in need of maintenance or
repairs except for ordinary, routine maintenance and repairs that are not
material in nature or cost. The buildings, plants, structures, and equipment of
the Acquired Companies are sufficient for the conduct of the Acquired Companies'
businesses immediately after Closing in substantially the same manner as
conducted prior to Closing.
5.10    Accounts Receivable. All accounts receivable of the Acquired Companies
that are reflected in the Audited November Financials (collectively, the
"Accounts Receivable") arise from sales actually made or services actually
performed by an Acquired Company in the Ordinary Course of Business. Except as
Fairly Disclosed in the Data Room Documents, there is no contest, claim, or
right of set-off, other than returns in the Ordinary Course of Business, under
any Contract with any obligor of an Account Receivable relating to the amount or
validity of such Accounts Receivable. The Data Room Documents contain a complete
and accurate list of all Accounts Receivable as of the date of the Audited
November Financials, which list sets forth the aging of such Accounts
Receivable.
5.11    Inventory. All inventory of the Acquired Companies, whether or not
reflected in the Audited November Financials, consists of a quality and quantity
usable and salable in the Ordinary Course of Business, except for obsolete items
and items of below-standard quality, all of which have in the Audited November
Financials been written off or written down in accordance with the Company's
valuation rules and Belgian GAAP, all as consistently applied.
5.12    No Undisclosed Liabilities. Except as Fairly Disclosed in the Data Room
Documents, the Acquired Companies have no liabilities of any nature (whether
known or unknown and whether absolute, accrued, contingent, or otherwise) except
for liabilities reflected

Share Purchase Agreement – Page 25



--------------------------------------------------------------------------------




or reserved against in the Audited November Financials and liabilities incurred
in the Ordinary Course of Business since the date thereof.
5.13    Taxes.
(a)    In this Section 5.13, each reference to the Company shall include a
reference to every predecessor in respect of the Company, as the case may be.
(b)    The Company has duly and timely filed its Tax Returns with the
appropriate Tax Authority or other Governmental Body and has duly, completely
and correctly reported all income and all other amounts and information required
to be reported thereon.
(c)    The Company has duly and timely paid all Taxes, including all
installments on account of Taxes for the current year, that are due and payable
by it, and the Company has established reserves that are reflected on the
Audited Balance Sheet that are adequate for the payment by the Company of all
Taxes that are not yet due and payable and that relate to periods ending on or
before the date of the Audited November Financials. The Company has not made any
prepayment of corporate Tax for accounting year 2012.
(d)    The Company has not requested, or entered into any agreement or other
arrangement or executed any waiver providing for, any extension of time within
which (i) to file any Tax Return covering any Taxes for which the Company is or
may be liable; (ii) to file any elections or designations relating to Taxes for
which the Company is or may be liable; (iii) the Company is required to pay or
remit any Taxes or amounts on account of Taxes; or (iv) any Tax Authority or
other Governmental Body may assess or collect Taxes for which the Company is or
may be liable.
(e)    The capital Tax liabilities of the Company have been assessed by the
relevant Tax Authorities and notices of assessment have been issued to the
Company by the relevant Tax Authorities for all taxation years prior to and
including the taxation year ended December 31, 2011 and the Company has not
received any notices of assessment for the taxation year ended December 31,
2012.
(f)    There are no Proceedings, audits or claims now pending or, to Sellers’
Knowledge, Threatened, against the Company in respect of any Taxes and there are
no matters under discussion, audit or appeal with any Tax Authority or other
Governmental Body relating to Taxes. No letter has been received from any Tax
Authority announcing a Tax audit or asking any question.
(g)    Each Acquired Company has duly and timely withheld from any amount paid
or credited by it to or for the account or benefit of any Person, including any
of its

Share Purchase Agreement – Page 26



--------------------------------------------------------------------------------




employees, officers and directors and any non-resident Person, the amount of all
Taxes and other deductions required by applicable Legal Requirements to be
withheld from any such amount and has duly and timely remitted the same to the
appropriate Tax Authority or other Governmental Body.
(h)    Neither the execution and delivery of this Agreement and the Transaction
Documents, nor the consummation of the Contemplated Transactions, in and of
itself, will, directly or indirectly (with or without notice or lapse of time)
(i) cause Buyer, KTEC, or any Acquired Company to become subject to, or to
become liable for the payment of, any Tax in Belgium, or (ii) cause any of the
assets owned by any Acquired Company to be reassessed or revalued by any Tax
Authority or other Governmental Body.
5.14    Employee Benefits and Remuneration; Social Security.
(a)    The Data Room Documents include a complete and accurate list of all
employee benefits provided by the Acquired Companies to their respective
employees.
(b)    The Data Room Documents include true and complete copies of:
(i)    all documents that set forth the terms of each employee benefit provided
by an Acquired Company;
(ii)    all personnel, payroll, and employment manuals and policies;
(iii)    all individual agreements and collective bargaining agreements executed
at Company level pursuant to which contributions have been made or obligations
incurred (including both pre- or post-pension and welfare benefits) by the
Acquired Companies, and all individual agreements and collective bargaining
agreements executed at Company level pursuant to which contributions are being
made or obligations are owed by any Acquired Company;
(iv)    a written description of any recurring benefit provided by an Acquired
Company that is not otherwise in writing;
(v)    all insurance policies purchased to provide benefits to employees of the
Acquired Companies; and
(vi)    all Contracts with third party administrators, actuaries, investment
managers, or consultants in connection with benefits the Acquired Companies
provide to their respective employees.
(c)    Except as Fairly Disclosed in the Data Room Documents:

Share Purchase Agreement – Page 27



--------------------------------------------------------------------------------




(i)    With respect to all benefits provided by an Acquired Company to its
employees, such Acquired Company has: (A) performed all of its obligations under
all such benefits; (B) made appropriate entries in its financial records and
statements for all obligations and liabilities related to such benefits; and (C)
duly declared all such benefits to all applicable Governmental Bodies as
required by Legal Requirements.
(ii)    No written or, to Sellers' Knowledge, oral statement has been made by
any Acquired Company to any Person with regard to any benefit provided by such
Acquired Company to its employees that was inaccurate and that could have an
adverse economic consequence to any Acquired Company or to Buyer.
(iii)    To Sellers' Knowledge, no event has occurred or circumstance exists
that could result in a material increase in premium costs of Company-provided
employee benefits that are insured, or a material increase in benefit costs of
such benefits that are self-insured.
(iv)    Other than claims for benefits submitted by participants or
beneficiaries, no Proceeding against or involving any employee benefit provided
by an Acquired Company to its employees is pending or, to Sellers' Knowledge,
Threatened.
(v)    No Acquired Company has filed a notice of intent to terminate any
employee benefit.
(vi)    No Acquired Company provides health or welfare benefits for any retired
or former employee or is obligated to provide health or welfare benefits to any
active employee following such employee's retirement or other termination of
service.
(vii)    No Acquired Company has entered into any Contract or is otherwise
obligated to "gross up" or otherwise compensate any director, officer, employee
or agent of any Acquired Company because of the imposition of any Tax on a
payment to such person.
(viii)    Assuming there is no reclassification of any Person providing services
to the Acquired Companies, all wages and payments for social security
contributions, insurance and other benefits have been timely paid.
(d)    The consummation of the Contemplated Transactions will not result in the
payment, vesting, or acceleration of any employee benefit provided by an
Acquired Company.

Share Purchase Agreement – Page 28



--------------------------------------------------------------------------------




5.15    Compliance with Legal Requirements; Governmental Authorizations.
(a)    Except as Fairly Disclosed in the Data Room Documents:
(i)    to Sellers' Knowledge, each Acquired Company is, and at all times since
December 31, 2009 has been, in compliance in all material respects with each
Legal Requirement that is or was applicable to it or to the conduct or operation
of its business or the ownership or use of any of its assets;
(ii)    to Sellers' Knowledge, no event has occurred or circumstance exists that
(with or without notice or lapse of time) (A) may constitute or result in a
violation by any Acquired Company of, or a failure on the part of any Acquired
Company to comply with, any Legal Requirement, or (B) may give rise to any
obligation on the part of any Acquired Company to undertake, or to bear all or
any portion of the cost of, any remedial action of any nature; and
(iii)    no Acquired Company has received, at any time since December 31, 2009,
any notice or other communication (whether written or, to Sellers' Knowledge,
oral) from any Governmental Body or any other Person regarding (A) any actual,
alleged, possible, or potential violation of, or failure to comply with, any
Legal Requirement, or (B) any actual, alleged, possible, or potential obligation
on the part of any Acquired Company to undertake, or to bear all or any portion
of the cost of, any remedial action of any nature.
(b)    The Data Room Documents include true and complete copies of each
Governmental Authorization that is held by any Acquired Company or that
otherwise relates to the business of, or to any of the assets owned or used by,
any Acquired Company, including exploitation permits, OVAM certificates and
certificates from the mortgage registrar (collectively, and whether or not
actually included in the Data Room Documents, the "Required Governmental
Authorizations"). The Required Governmental Authorizations included in the Data
Room Documents collectively constitute all of the Governmental Authorizations
necessary to permit the Acquired Companies to lawfully conduct and operate their
businesses in the manner they currently conduct and operate such businesses and
to permit the Acquired Companies to own and use their assets in the manner in
which they currently own and use such assets and each Required Governmental
Authorization is valid and in full force and effect. Except as Fairly Disclosed
in the Data Room Documents:
(i)    Each Acquired Company is, and at all times since December 31, 2009 has
been, in compliance in all material respects with all of the terms and
requirements of each Required Governmental Authorization.

Share Purchase Agreement – Page 29



--------------------------------------------------------------------------------




(ii)    To Sellers' Knowledge, no event has occurred or circumstance exists that
may (with or without notice or lapse of time) (A) constitute or result directly
or indirectly in a violation of or a failure to comply with any term or
requirement of any Required Governmental Authorization, or (B) result directly
or indirectly in the revocation, withdrawal, suspension, cancellation, or
termination of, or any modification to, any Required Governmental Authorization.
(iii)    No Acquired Company has received, at any time since December 31, 2009,
any notice or other communication (whether written or, to Sellers' Knowledge,
oral) from any Governmental Body or any other Person regarding (A) any actual,
alleged, possible, or potential violation of or failure to comply with any term
or requirement of any Required Governmental Authorization, or (B) any actual,
proposed, possible, or potential revocation, withdrawal, suspension,
cancellation, termination of, or modification to any Required Governmental
Authorization.
(iv)    All applications required to have been filed for the renewal of the
Required Governmental Authorizations included in the Data Room Documents have
been duly filed on a timely basis with the appropriate Governmental Bodies, and
all other filings required to have been made with respect to the Required
Governmental Authorizations have been duly made on a timely basis with the
appropriate Governmental Bodies.
5.16    Legal Proceedings; Orders.
(a)    Except as Fairly Disclosed in the Data Room Documents, there is no
Proceeding:
(i)    that has been commenced by or against any Acquired Company or, to
Sellers' Knowledge, that otherwise relates to or may affect the business of, or
any of the assets owned or used by, any Acquired Company; or
(ii)    to Sellers' Knowledge, that challenges, or that may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, the
consummation of any of the Contemplated Transactions.
To Sellers’ Knowledge, and except as Fairly Disclosed in the Data Room
Documents, (A) no such Proceeding has been Threatened, and (B) no event has
occurred or circumstance exists that may give rise to or serve as a basis for
the commencement of any such Proceeding. With respect to each Proceeding that
constitutes an exception to this Section 5.16(a), (Y) the Data Room Documents
include true and complete copies of all pleadings, correspondence, and other

Share Purchase Agreement – Page 30



--------------------------------------------------------------------------------




documents relating to such Proceeding, and (Z) except for the Proceedings set
forth on Schedule 5.16(a) (the "Pending Litigation"), such Proceedings would not
reasonably be expected to result in a Material Adverse Change.
(b)    Except as Fairly Disclosed in the Data Room Documents:
(i)    there is no Order to which any of the Acquired Companies, or any of the
assets owned or used by any Acquired Company, is subject;
(ii)    the Seller is not subject to any Order that relates to the business of,
or any of the assets owned or used by, any Acquired Company; and
(iii)    to Sellers’ Knowledge, no officer, director, agent, or employee of any
Acquired Company is subject to any Order that prohibits such officer, director,
agent, or employee from engaging in or continuing any conduct, activity, or
practice relating to the business of any Acquired Company.
(c)    With respect to each Order that constitutes an exception to Section
5.16(b), if any: (i) each Acquired Company is, and at all times since
December 31, 2009 has been, in compliance in all material respects with all of
the terms and requirements of such Order, (ii) to Sellers' Knowledge, no event
has occurred or circumstance exists that may constitute or result in (with or
without notice or lapse of time) a violation of or failure to comply with any
term or requirement of such Order, and (iii) no Acquired Company has received,
at any time since December 31, 2009, any notice or other communication (whether
written or, to Sellers' Knowledge, oral) from any Governmental Body or any other
Person regarding any actual, alleged, possible, or potential violation of, or
failure to comply with, any term or requirement of such Order.
5.17    Absence of Certain Changes and Events. Since the date of the Audited
Balance Sheet, there has not been any Material Adverse Change. Since the date of
the Audited Balance Sheet, the Acquired Companies have conducted their
businesses only in the Ordinary Course of Business and there has not been any:
(a)    amendment to, or proposal to amend, the Organizational Documents of any
Acquired Company;
(b)    change in any Acquired Company's authorized or issued capital stock,
including any recapitalization, reclassification, stock split or like change in
the capitalization of any Acquired Company;

Share Purchase Agreement – Page 31



--------------------------------------------------------------------------------




(c)    issuance or grant of any equity securities or any subscriptions,
warrants, options, or other agreements or rights of any kind whatsoever to
purchase or otherwise receive or be issued any equity securities or obligations
of any kind convertible into, or exercisable or exchangeable for, any equity
securities of any Acquired Company;
(d)    redemption, purchase, acquisition, or offer to purchase or acquire any
shares of capital stock, or any options, warrants, or rights to acquire any
capital stock or any security convertible into or exchangeable for capital
stock, of any Acquired Company;
(e)    grant of any registration rights with respect to the equity securities of
any Acquired Company;
(f)    declaration, setting aside, or payment of any dividend or other
distribution in respect of the shares of capital stock of any Acquired Company
(whether payable in cash, stock, property or otherwise), except for cash
distributions between Acquired Companies;
(g)    except as set forth on Schedule 5.17(g), (i) increase in the salaries or
other direct or indirect compensation or other benefits payable to, or payment
of any bonus to, any shareholder, director, officer, employee (except in the
Ordinary Course of Business), consultant, or other service provider of any
Acquired Company, (ii) entry into or modification of any employment, severance,
equity, or similar Contract with any such Person, or (iii) declaration or making
of any payment, commitment, or obligation of any kind for the payment by an
Acquired Company of a bonus or other additional salary or any other compensation
whatsoever to any such Persons;
(h)    any action to amend or waive any performance or vesting criteria or
accelerate the vesting, exercisability, or funding under any benefit plan;
(i)    except as set forth on Schedule 5.17(i), entry into, adoption of, or
amendment to any severance, termination, retention, deferred compensation, bonus
or other incentive compensation, profit sharing, stock option, stock
appreciation right, restricted stock, stock equivalent, stock purchase, pension,
retirement, medical, hospitalization, life or other insurance or other employee
benefit plan for the benefit of any current or former officers, directors,
employees, consultants or other service providers of an Acquired Company;
(j)    acquisition of any assets or businesses or expenditures for fixed assets
other than expenditures in the Ordinary Course of Business,
(k)    sale (other than sales in the Ordinary Course of Business), transfer,
lease, sublease, pledge, or other disposition of any asset or property of any
Acquired Company or Encumbrance on or surrender or abandonment of any material
assets or property of any Acquired

Share Purchase Agreement – Page 32



--------------------------------------------------------------------------------




Company, including any sale, lease, or other disposition of any of the
Intellectual Property Assets;
(l)    entry by any Acquired Company into any new business segment or activity
outside the scope of the business as it was conducted on the date of the Audited
Balance Sheet;
(m)    except for transfers of cash pursuant to normal cash management practices
in the Ordinary Course of Business or in compliance with the Company Credit
Facility, investments in or loans to, or payment (except in the Ordinary Course
of Business pursuant to Contracts Fairly Disclosed in the Data Room Documents)
of any fees or expenses to, or entry into or modification of any Contract with,
any Seller or any Related Person of any Seller;
(n)    except in the Ordinary Course of Business, settlement, release, waiver or
compromise, any Proceeding or other claim or right (i) involving payments to or
by any Acquired Company in excess of $10,000, (ii) entailing the incurrence of
any liability of any Acquired Company in excess of $10,000, including costs or
revenue reductions or obligations that would impose any material restrictions on
the business or operations of any Acquired Company or (iii) that is brought by
any current, former or purported holder of any capital stock or other equity
interests or debt securities of any Acquired Company relating to the
Contemplated Transactions;
(o)    damage to or destruction or loss of any material asset or property of any
Acquired Company, whether or not covered by insurance;
(p)    entry into, termination of, or receipt of notice of termination of
(i) any license, distributorship, dealer, sales representative, joint venture,
credit, or similar agreement, or (ii) except as Fairly Disclosed in the Data
Room Documents, any Contract or transaction involving a total remaining
commitment by or to any Acquired Company of more than $10,000;
(q)    material change in the accounting methods used by any Acquired Company;
(r)    instances in which the Acquired Companies did not (i) operate their
respective businesses in the Ordinary Course of Business, other than approval by
the Company's Board of Directors of the Audited November Financials, (ii) use
commercially reasonable efforts to preserve intact their respective businesses
and relationships with customers, suppliers, distributors, brokers, employees,
and other Persons having business relationships with them, and (iii) maintain
their respective assets and properties in good operating order and condition,
reasonable wear and tear excepted, in a manner consistent with past practice;

Share Purchase Agreement – Page 33



--------------------------------------------------------------------------------




(s)    except as set forth on Schedule 5.17(s), payment by any Acquired Company
of any costs, fees or expenses related to this Agreement or the Transaction
Documents; or
(t)    agreement, whether written or oral, by any Acquired Company to do any of
the foregoing.
5.18    Contracts; No Defaults.
(a)    The Data Room Documents include true and complete copies of
(collectively, the "Material Contracts"):
(i)    each Contract to which an Acquired Company is a party that is currently
in effect on a continual basis and involves performance of services or delivery
of goods or materials by one or more Acquired Companies of an amount or value in
excess of $150,000 per year;
(ii)    each Contract to which an Acquired Company is a party that is currently
in effect on a continual basis and involves performance of services or delivery
of goods or materials to one or more Acquired Companies of an amount or value in
excess of $150,000 per year;
(iii)    each Contract to which an Acquired Company that is currently in effect
on a continual basis and was not entered into in the Ordinary Course of Business
and involves expenditures or receipts of one or more Acquired Companies in
excess of $75,000 per year;
(iv)    each lease, rental or occupancy agreement, license, installment and
conditional sale agreement, and other Contract to which an Acquired Company is a
party that affects the ownership of, leasing of, title to, use of, or any
leasehold or other interest in, any real or personal property that is currently
in effect on a continual basis (except personal property leases and installment
and conditional sales agreements having a value per item or aggregate payments
of less than $50,000 or with terms of less than one year);
(v)    each licensing agreement or other Contract to which an Acquired Company
is a party that is currently in effect on a continual basis and relates to
patents, trademarks, copyrights, or other intellectual property, including
agreements with current employees, consultants, or contractors regarding the
appropriation or the non-disclosure of any of the Intellectual Property Assets;

Share Purchase Agreement – Page 34



--------------------------------------------------------------------------------




(vi)    each collective bargaining agreement and other Contracts to which an
Acquired Company is a party that is currently in effect on a continual basis
with any labor union or other employee representative of a group of employees
entered into by any Acquired Company;
(vii)    each joint venture, partnership, and other Contract (however named)
involving a sharing of profits, losses, costs, or liabilities by any Acquired
Company with any other Person;
(viii)    each Contract currently in effect on a continual basis containing
covenants that in any way purport to restrict the business activity of any
Acquired Company or any affiliate of an Acquired Company;
(ix)    each Contract to which an Acquired Company is a party that is currently
in effect on a continual basis and provides for payments to or by any Person
based on sales, purchases, or profits, other than direct payments for goods;
(x)    each power of attorney that is currently effective and outstanding;
(xi)    each Contract to which an Acquired Company is a party that is currently
in effect on a continual basis entered into other than in the Ordinary Course of
Business that contains or provides for an express undertaking by any Acquired
Company to be responsible for consequential damages;
(xii)    each Contract to which an Acquired Company is a party that is currently
in effect on a continual basis for capital expenditures in excess of $50,000 per
year;
(xiii)    each written warranty, guaranty, and or other similar undertaking with
respect to contractual performance extended by any Acquired Company other than
in the Ordinary Course of Business;
(xiv)    each Contract to which an Acquired Company is a party that is currently
in effect that contains a term of longer than one year and is not terminable by
the Acquired Company party thereto without penalty on notice of six months or
less; and
(xv)    each amendment, supplement, and modification (whether oral or written)
in respect of any of the foregoing.
(b)    Other than the Management and Noncompetition Agreements applicable to
each Seller, no Seller (and no Related Person of any Seller) has or may acquire
any rights

Share Purchase Agreement – Page 35



--------------------------------------------------------------------------------




under, and no Seller has or may become subject to any obligation or liability
under, any Contract to which any Acquired Company is a party that relates to the
business of, or any of the assets owned or used by, any Acquired Company.
(c)    To Sellers' Knowledge, no officer, director, agent, employee, consultant,
or contractor of any Acquired Company is bound by any Contract that purports to
limit the ability of such officer, director, agent, employee, consultant, or
contractor to (i) engage in or continue any conduct, activity, or practice
relating to the business of any Acquired Company, or (ii) assign to any Acquired
Company or to any other Person any rights to any invention, improvement, or
discovery.
(d)    With respect to each Material Contract:
(i)    such Material Contract is in full force and effect;
(ii)    each Acquired Company is, and at all times during the term thereof has
been, in compliance in all material respects with the terms and requirements of
such Material Contract;
(iii)    to Sellers' Knowledge, each other Person that has or had any obligation
or liability under such Material Contract is, and at all times during the term
thereof has been, in compliance in all material respects with all applicable
terms and requirements of such Material Contract;
(iv)    to Sellers' Knowledge, no event has occurred or circumstance exists that
(with or without notice or lapse of time) may contravene, conflict with, or
result in a violation or breach of, or give any Acquired Company or other Person
the right to declare a default or exercise any remedy under, or to accelerate
the maturity or performance of, or to cancel, terminate, or modify, such
Material Contract; and
(v)    no Acquired Company has given to or received from any other Person any
notice or other communication (whether written or, to Sellers' Knowledge, oral)
regarding any actual, alleged, possible, or potential violation or breach of, or
default under, such Material Contract.
(e)    There are no renegotiations of, attempts to renegotiate, or outstanding
rights to renegotiate any material amounts paid or payable to any Acquired
Company under any Material Contract with any Person and, to Sellers’ Knowledge,
no such Person has made written demand for such renegotiation.

Share Purchase Agreement – Page 36



--------------------------------------------------------------------------------




(f)    The Material Contracts relating to the sale, design, manufacture, or
provision of products or services by the Acquired Companies have been entered
into in the Ordinary Course of Business and have been entered into without the
commission of any act alone or in concert with any other Person, or any
consideration having been paid or promised, that is or would be in violation of
any Legal Requirement.
(g)    No Acquired Company has entered into any Contract that gives a party to
such Contract, other than an Acquired Company, the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate or modify such Contract solely as a result of the
termination or resignation of any director or officer of such Acquired Company.
(h)    Except as Fairly Disclosed in the Data Room Documents, neither the
Company's execution and delivery of this Agreement and the Transaction Documents
to which the Company is a party, nor the consummation of the Contemplated
Transactions, will, directly or indirectly (with or without notice or lapse of
time), contravene, conflict with, or result in a violation or breach of any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify any Material Contract.
5.19    Insurance.
(a)    The Data Room Documents include true and complete copies of all Contracts
relating to the insurance policies currently maintained, owned or held by, or
for the benefit of, any Acquired Company (including self-insurance arrangements
and policies providing property, casualty, liability, and workers' compensation
coverage and bond and surety arrangements) (collectively, the "Insurance
Policies").
(b)    Except as Fairly Disclosed in the Data Room Documents:
(i)    All premiums and other payments due from any Acquired Company with
respect to any Insurance Policy have been paid. All of the Insurance Policies
are, and through the Closing Date will remain, in full force and, and no
Acquired Company is in default in any material respect under any Insurance
Policy.
(ii)    Since the respective dates of the Insurance Policies, no notice of
cancellation or non-renewal with respect to, or disallowance of any claim under,
any such Insurance Policy has been received by any Acquired Company. To Sellers’
Knowledge, (A) there has not been and does not exist any fact, act, or failure
to act that has caused or might cause any such Insurance Policy to be

Share Purchase Agreement – Page 37



--------------------------------------------------------------------------------




cancelled or terminated, and (B) there is no Threatened termination of, or
premium increase or alteration of coverage with respect to, any Insurance
Policy. No Acquired Company has failed to give any notice or present any claim
under any Insurance Policy in a timely fashion.
5.20    Environmental Matters. Except as Fairly Disclosed in the Data Room
Documents:
(a)    Each Acquired Company (i) is, and at all times has been, in compliance
with all applicable Environmental Laws and (ii) has obtained, and is, and has at
all times been, in compliance with all material Governmental Authorizations
required of it under applicable Environmental Laws.
(b)    There are no Proceedings pending or, to Sellers’ Knowledge, Threatened
against any Acquired Company under any Environmental Law, and no Acquired
Company has received any letter or notification of any nature from any
environmental authority regarding non-compliance.
(c)    No Release of any Hazardous Substance has occurred on any of the
properties owned or leased by any Acquired Company for which there is any
obligation on the part of such Acquired Company under any Environmental Law to
engage in any investigation or remedial action except for such investigations or
remedial actions that would not reasonably be expected to result in a Material
Adverse Effect.
(d)    No Release of Hazardous Substances has occurred in connection with the
operation of the business of the Acquired Companies at any real property
previously owned, leased or operated by any Acquired Company for which there
exists any obligation to engage investigative or remedial action.
(e)    No Acquired Company is subject to any liability for disposal or
contamination involving wastes, Hazardous Substances or other materials on any
third party property, which liability would not reasonably be expected to result
in a Material Adverse Change.
(f)    No Acquired Company is subject to any Order or other arrangement with any
Governmental Body or any indemnity or other agreement with any third party
relating to any liability under any Environmental Law.

Share Purchase Agreement – Page 38



--------------------------------------------------------------------------------




5.21    Employees.
(a)    Schedule 5.21(a) contains a complete and accurate list of the following
information for each employee or director of the Acquired Companies, including
each employee on leave of absence or layoff status: employer; name; job title;
current compensation paid or payable and any change in compensation since
January 1, 2011; and whether or not such employee is protected.
(b)    To Sellers' Knowledge, no employee or director of any Acquired Company is
a party to, or is otherwise bound by, any agreement or arrangement, including
any confidentiality, noncompetition, or proprietary rights agreement, between
such employee or director and any other Person ("Proprietary Rights Agreement")
that in any way adversely affects or will adversely affect the performance of
his duties as an employee or director of the Acquired Companies. To Sellers'
Knowledge, no director, officer, or other key employee of any Acquired Company
intends to terminate his employment with such Acquired Company.
(c)    No contractor, consultant, management company director, or other
self-employed Person who has provided or is currently providing services for or
behalf of any Acquired Company has been classified, or has Threatened that he or
she should be classified, as an employee of an Acquired Company, and no
Governmental Body has ever Threatened to classify any such contractor,
consultant, or other self-employed Person as an employee of an Acquired Company.
5.22    Labor Relations; Compliance. Since January 1, 2009, no Acquired Company
has been or is a party to any (Company level) collective bargaining or other
labor Contract. Since January 1, 2009, there has not been, there is not
presently pending or existing, and to Sellers' Knowledge, there is not
Threatened, (a) any strike, slowdown, picketing, work stoppage, or employee
grievance process, (b) any Proceeding against or affecting any Acquired Company
relating to the alleged violation of any Legal Requirement pertaining to labor
relations or employment matters, including any charge or complaint filed by an
employee or union with any Governmental Body, organizational activity, or other
labor or employment dispute against or affecting any of the Acquired Companies
or their premises, or (c) any application for the establishment of employee
representative bodies. To Sellers' Knowledge, no event has occurred or
circumstance exists that could provide the basis for any work stoppage or other
labor dispute. There is no lockout of any employees by any Acquired Company, and
no such action is contemplated by any Acquired Company. Each Acquired Company
has complied in all respects with all Legal Requirements relating to employment,
equal employment opportunity, nondiscrimination, immigration, wages, hours,
benefits, collective bargaining, the payment of social security and similar
Taxes, occupational safety and health, and plant closing. No Acquired Company is
liable for the payment of any compensation, damages, Taxes, fines, penalties, or

Share Purchase Agreement – Page 39



--------------------------------------------------------------------------------




other amounts, however designated, for failure to comply with any of the
foregoing Legal Requirements.
5.23    Intellectual Property.
(a)    Intellectual Property Assets. The term "Intellectual Property Assets"
includes:
(i)    the company name of each Acquired Company, all trading names, registered
and unregistered trademarks, service marks, and applications (collectively,
"Marks");
(ii)    all granted patents and patent applications (collectively, "Patents")
and all inventions and discoveries that may be patentable;
(iii)    all copyrights in both published works and unpublished works
(collectively, "Copyrights"); and
(iv)    all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints (collectively, "Trade Secrets");
in each case that is owned or licensed (whether as licensee or licensor) by any
Acquired Company.
(b)    Agreements. The Data Room Documents contain a complete and accurate list
of all Contracts relating to Intellectual Property Assets to which any Acquired
Company is a party or by which any Acquired Company is bound, except for any
license implied by the sale of a product and perpetual, paid-up licenses for
commonly available software programs with a value of less than $5,000 under
which an Acquired Company is the licensee. There are no outstanding and, to
Sellers' Knowledge, no Threatened disputes or disagreements with respect to any
such agreement.
(c)    Know-How Necessary for the Business.
(i)    The Intellectual Property Assets are all those necessary for the
operation of the Acquired Companies' businesses as they are currently conducted.
One or more of the Acquired Companies is the owner of all right, title, and
interest in and to each of the Intellectual Property Assets, free and clear of
all Encumbrances, and has the right to use without payment to a third party all
Intellectual Property Assets, except those that are held under valid and
continuing licenses included in the Data Room.

Share Purchase Agreement – Page 40



--------------------------------------------------------------------------------




(ii)    All former and current employees, independent contractors and other
Persons performing services for or on behalf of any Acquired Company have
executed written Contracts with one or more of the Acquired Companies that
assign to one or more of the Acquired Companies all rights to any inventions,
improvements, discoveries, or information relating to the business of any
Acquired Company. To Sellers' Knowledge, no employee of any Acquired Company has
entered into any Contract that restricts or limits in any way the scope or type
of work in which the employee may be engaged or requires the employee to
transfer, assign, or disclose information concerning his work to anyone other
than one or more of the Acquired Companies.
(d)    Patents.
(i)    Schedule 5.23(d)(i) contains a complete and accurate list and summary
description of all Patents. One or more of the Acquired Companies is the owner
of all right, title, and interest in and to each of the Patents, free and clear
of Encumbrances.
(ii)    All of the granted Patents are currently in compliance with formal legal
requirements (including payment of filing, examination, and maintenance fees and
proofs of working or use) and are valid and enforceable. Schedule 5.23(d)(ii)
includes a communication from the Company's patent attorneys describing all
Maintenance Fees, Taxes or other actions with respect to the Patents that fall
due within a period of 90 days after the Closing Date.
(iii)    Except as Fairly Disclosed in the Data Room Documents, (A) no granted
Patent is involved in any interference, reissue, reexamination, or opposition
proceeding, and (B) to the actual knowledge of the Sellers, there is no
potentially interfering patent or patent application of any third party.
(iv)    Except as Fairly Disclosed in the Data Room Documents, and to the actual
knowledge of the Sellers, (A) no Patent is infringed or has been challenged or
threatened in any way and (B) none of the products manufactured and sold, nor
any process or know-how used, by any Acquired Company infringes or is alleged to
infringe any patent or other proprietary right of any other Person.
(e)    Trademarks.
(i)    Schedule 5.23(e)(i) contains a complete and accurate list of all Marks.
One or more of the Acquired Companies is the owner of all right, title, and
interest in and to each of the Marks, free and clear of all Encumbrances.

Share Purchase Agreement – Page 41



--------------------------------------------------------------------------------




(ii)    Each Mark that has been registered with the applicable Governmental Body
(including the Benelux Merken Bureau) is currently in compliance with all formal
legal requirements (including the timely post-registration filing of affidavits
of use and incontestability and renewal applications) and is valid and
enforceable. Schedule 5.23(e)(ii) includes a communication from the Company's
trademark attorneys describing all Maintenance Fees, Taxes or other actions with
respect to the Marks that fall due within a period of 90 days after the Closing
Date.
(iii)    Except as Fairly Disclosed in the Data Room Documents, no Mark has been
or is now involved in any opposition, invalidation, or cancellation action and
no such action is Threatened with the respect to any of the Marks.
(iv)    Except as Fairly Disclosed in the Data Room Documents and to the actual
knowledge of the Sellers, there is no potentially interfering trademark or
trademark application of any third party.
(v)    Except as Fairly Disclosed in the Data Room Documents and to the actual
knowledge of Sellers, (A) no Mark is infringed or has been challenged or
threatened in any way and (B) none of the Marks used by any Acquired Company
infringes or is alleged to infringe any trade name, trademark, or service mark
of any third party.
(f)    Copyrights.
(i)    One or more of the Acquired Companies is the owner of all right, title,
and interest in and to each of the Copyrights, free and clear of all
Encumbrances.
(ii)    To the actual knowledge of the Sellers, (A) no Copyright is infringed or
has been challenged or threatened in any way, and (B) none of the subject matter
of any of the Copyrights infringes or is alleged to infringe any copyright of
any third party or is a derivative work based on the work of a third party.
(g)    Trade Secrets.
(i)    With respect to each Trade Secret material to the Acquired Companies'
businesses, the documentation relating to such Trade Secret is reasonably
sufficient in detail and content to identify and explain it and to allow its
proper use and servicing by the Acquired Companies.

Share Purchase Agreement – Page 42



--------------------------------------------------------------------------------




(ii)    Sellers and the Acquired Companies have taken all reasonable precautions
to protect the secrecy, confidentiality, and value of their Trade Secrets.
(iii)    One or more of the Acquired Companies has good title and an absolute
(but not necessarily exclusive) right to use the Trade Secrets. The Trade
Secrets are, to the actual knowledge of the Sellers, not part of the public
knowledge or literature and have not been used, divulged, or appropriated either
for the benefit of any Person (other than one or more of the Acquired Companies)
or to the detriment of the Acquired Companies. Except as Fairly Disclosed in the
Data Room Documents, and to the actual knowledge of the Sellers, no Trade Secret
is subject to any adverse claim or has been challenged or threatened in any way.
(h)    Proceedings. Except as set forth on Schedule 5.23(h), there are no
Proceedings pending involving the Intellectual Property Assets and, to the
actual knowledge of the Sellers, there is no basis for any Proceeding to be
commenced by or against any of the Acquired Companies.
5.24    Warranties; Product Liability. Except as Fairly Disclosed in the Data
Room Documents, since January 1, 2009 with respect to any product manufactured,
distributed or sold by or on behalf of any Acquired Company prior to the Closing
Date, no Acquired Company has received any formal notice relating to any claim
involving: (a) an alleged breach of contractual requirements, express or
implied, applicable to any such product; (b) any breach of any product warranty
(whether express or implied), strict liability in tort, negligent design,
specification, processing or manufacture of product or negligent provision of
services, defective design, specification, processing or manufacture of product
or failure to warn or absence of or defective or inadequate warnings or
instructions; or (c) any alleged noncompliance with any applicable Legal
Requirement or any governmental, trade association or regulatory specifications
or standards for any product. Except as Fairly Disclosed in the Data Room
Documents, since January 1, 2009, no claim for product liability has been
asserted against any Acquired Company, and, to Seller’s Knowledge, since
January 1, 2009, no event has occurred that would reasonably be expected to
result in or give rise to such a claim.
5.25    Major Customers and Suppliers
(a)    The Data Room Documents include a complete and accurate list of (i) the
top twenty customers of the Acquired Companies (by volume of sales to such
customers) for the twelve month period ended December 31, 2012 (the "Major
Customers"), and (ii) all countries into which products have been sold by or on
behalf of any Acquired Company over the twenty-

Share Purchase Agreement – Page 43



--------------------------------------------------------------------------------




four month period ended December 31, 2012. Except as Fairly Disclosed in the
Data Room Documents, since January 1, 2013, no Acquired Company has received any
notice or communication (written or, to Sellers' Knowledge, oral) from any Major
Customer to the effect that such Major Customer is threatening to or will
cancel, terminate or materially reduce its purchases from or relationship with
any Acquired Company (including with respect to any promotional agreements,
discounts, allowances or similar arrangements), it being understood that the
Acquired Companies have, except where otherwise Fairly Disclosed in the Data
Room Documents, no long term Contracts with their Major Customers.
(b)    The Data Room Documents include a complete and accurate list of the top
twenty suppliers of the Acquired Companies (by volume in dollars of purchases
from such suppliers) for the twelve month period ended December 31, 2012 (the
"Major Suppliers"). Except as Fairly Disclosed in the Data Room Documents, since
January 1, 2013, none of the Company or any Company Subsidiary has received any
notice or communication (written or, to Sellers' Knowledge, oral) from any Major
Supplier to the effect that such Major Supplier is threatening to or will
cancel, terminate or materially reduce the aggregate volume of its supply of
materials, products or services to or its relationship with any Acquired Company
(including with respect to any promotional agreements, discounts, allowances or
similar arrangements), it being understood that the Acquired Companies have,
except where otherwise Fairly Disclosed in the Data Room Documents, no long term
Contracts with their Major Suppliers.
5.26    Certain Payments.
(a)    Schedule 5.26(a) sets forth a complete and accurate list of all subsidies
in excess of $25,000.
(b)    No Acquired Company or director, officer, agent, or employee of any
Acquired Company or, to Sellers' Knowledge, any other Person associated with or
acting for or on behalf of any Acquired Company, has directly or indirectly
(a) made any contribution, gift, bribe, rebate, payoff, influence payment,
kickback, or other payment to any Person, private or public, regardless of form,
whether in money, property, or services (i) to obtain favorable treatment in
securing business, (ii) to pay for favorable treatment for business secured, or
(iii) to obtain special concessions or for special concessions already obtained,
for or in respect of any Acquired Company or any Related Person of an Acquired
Company, or (b) established or maintained any fund or asset that has not been
recorded in the books and records of the Acquired Companies.
5.27    Relationships with Related Persons. Neither such Seller or any Related
Person of such Seller or of any Acquired Company has, or since January 1, 2010,
has had, any interest in any property (whether real, personal, or mixed and
whether tangible or intangible), used in or

Share Purchase Agreement – Page 44



--------------------------------------------------------------------------------




pertaining to the Acquired Companies' businesses. Neither such Seller nor, to
the Knowledge of such Seller, any Related Person of such Seller owns, or since
January 1, 2010, has owned (of record or as a beneficial owner), an equity
interest or any other financial or profit interest in, a Person that has, to the
Knowledge of such Seller, (a) had business dealings or a material financial
interest in any transaction with any Acquired Company, or (b) engaged in
competition with any Acquired Company with respect to any line of the products
or services of such Acquired Company (a "Competing Business") in any market
presently served by such Acquired Company, except for ownership of less than one
percent of the outstanding capital stock of any Competing Business that is
publicly traded on any recognized exchange or in the over-the-counter market or
as set forth on Schedule 5.27. Except for the management agreements that are
Fairly Disclosed in the Data Room Documents, neither such Seller nor any Related
Person of such Seller or of any Acquired Company is a party to any Contract with
any Acquired Company, and there are no amounts due and owing from any Acquired
Company to such Seller or any Related Person of such Seller (except for amounts
due and owing under the management agreements that are Fairly Disclosed in the
Data Room Documents), or due and owing from such Seller or Related Person of
such Seller to any Acquired Company, except as set forth on Schedule 5.27, all
of which will have on the Closing Date been paid in full.
5.28    Brokers or Finders. The Acquired Companies have incurred no obligation
or liability, contingent or otherwise, for brokerage or finders' fees or agents'
commissions or other similar payment in connection with this Agreement.
6.    Sellers' Covenants
6.1    Access and Investigation. From the Effective Date through the earlier of
the Closing Date or the earlier termination of this Agreement, and subject to
confidentiality and nondisclosure commitments under existing agreements, Sellers
will, and will cause each Acquired Company and its Representatives to,
(a) afford Buyer, KTEC and their respective Representatives full and free access
to each Acquired Company's personnel, facilities, equipment and other
properties, Contracts, books, records and other documents and data; (b) furnish
Buyer, KTEC, and their respective Representatives with copies of all such
Contracts, books and records, and other documents and data as Buyer, KTEC, and
their respective Representatives may reasonably request; and (c) furnish Buyer,
KTEC, and their respective Representatives with such additional financial,
operating, and other data and information as any of Buyer, KTEC or their
respective Representatives may reasonably request with a view to preparing the
Closing and the reporting obligations of Buyer or KTEC in connection therewith.
6.2    Pre-Closing Activities. Except as otherwise approved by Buyer or KTEC, or
as permitted, required or contemplated by this Agreement or as set forth on
Schedule 6.2, from the

Share Purchase Agreement – Page 45



--------------------------------------------------------------------------------




Effective Date through the earlier of the Closing Date or the termination of
this Agreement in accordance with the provisions hereof, Sellers shall cause
each Acquired Company not to:
(a)    enter into any collective bargaining agreement or other agreements with
labor organizations; or
(b)    terminate the employment or services of any officer or conduct any
layoffs of a material number of employees;
(c)    incur or become contingently liable with respect to any debt for borrowed
money or assume, guarantee, endorse or otherwise become responsible for
obligations of another Person;
(d)    make any loans, advances or capital contributions to or investments in
any Person;
(e)    effect or become a party to any acquisition transaction (including by way
of merger, sale of assets, consolidation, business combination or otherwise),
recapitalization or similar transaction;
(f)    enter into any new business segment or activity outside the scope of the
business as it is conducted on the Effective Date;
(g)    enter into any contract or commitment that restrains, restricts, limits,
or impedes the ability of any Acquired Company to compete with any Person or
conduct any business or line of business in any geographic area;
(h)    (i) amend, terminate, or waive compliance with the terms of or breaches
under any Material Contract, or (ii) enter into a new Contract that, if entered
into prior to Effective Date, would have constituted a Material Contract;
(i)    make, revoke or amend any Tax election, change any annual Tax accounting
period, adopt or change any method of Tax accounting, file any amended Tax
Return, settle any Tax claim or assessment, surrender any right to claim a Tax
refund, offset or other reduction in Tax liability, consent to any extension or
waiver of the limitations period applicable to any Tax claim or assessment, make
a request for a written ruling of a Tax Authority, or enter into a written and
legally binding agreement with a Tax Authority;
(j)    incur or pay any costs, fees, expenses or other amounts in connection
with the negotiation and execution of this Agreement and the Transaction
Documents or the consummation of the Contemplated Transactions;

Share Purchase Agreement – Page 46



--------------------------------------------------------------------------------




(k)    make any investments in or payments to, borrow any money from, or enter
into or modify any Contract with, any Seller or any Related Person of any
Seller;
(l)    take any action or omit to take any action that would cause any of the
representations or warranties contained herein of the Sellers not to be true and
correct at any time between the Effective Date and the Closing Date;
(m)    engage in any transaction or take any action, or omit to take any action,
as a result of which any of the transactions, occurrences, facts, effects,
changes, circumstances, conditions, or events listed in Section 5.17 would occur
or would be likely to occur;
(n)    pay any amount to (i) any Seller or Seller affiliate, or (ii) any other
Person excepting only the payment of current trade payables in amounts of less
than $6,500.
(o)    authorize, agree or commit to do any of the foregoing.
6.3    Required Approvals; Best Efforts. Before Closing, each Seller will, and
will cause each Acquired Company to, make all filings, if any, required by Legal
Requirements to be made by them in order to consummate the Contemplated
Transactions. In addition, each Seller will, and will cause each Acquired
Company to, at Buyer's expense, (a) cooperate with Buyer and KTEC with respect
to all filings that Buyer or KTEC elects to make or is required by Legal
Requirements to make in connection with the Contemplated Transactions, and (b)
use their Best Efforts to take, or cause to be taken, all lawful and reasonable
actions and to do, or cause to be done, all lawful and reasonable things
necessary to cause the conditions in Section 8.1 and Section 8.2 to be satisfied
and to consummate and make effective as promptly as practicable the Contemplated
Transactions.
6.4    Notification.
(a)    From the Effective Date through the earlier of the Closing Date or the
termination of this Agreement in accordance with the terms hereof, each Seller
will notify Buyer and KTEC in writing if such Seller or any Acquired Company
becomes aware of any fact or condition that causes or constitutes a breach of or
inaccuracy in any of the representations and warranties made by such Seller as
of the date of this Agreement, or if such Seller or any Acquired Company becomes
aware of the occurrence after the date of this Agreement of any fact or
condition that would (except as expressly contemplated by this Agreement) cause
or constitute a breach of or inaccuracy in any such representation or warranty
had such representation or warranty been made as of the time of occurrence or
discovery of such fact or condition. The facts or conditions disclosed in any
such written notice will not cure the breach of or inaccuracy in the
representation or warranty to which the notice relates unless: (i) if the
representation or warranty to which the notice relates is qualified by Sellers'
Knowledge or the actual knowledge of the

Share Purchase Agreement – Page 47



--------------------------------------------------------------------------------




Sellers, the Seller establishes that, as of the Effective Date, either Sellers'
Knowledge did not exist with respect to, or no Seller had actual knowledge of,
as applicable, the facts or conditions disclosed in the notice, or (ii) if the
representation or warranty to which the notice relates is not qualified by
Sellers' Knowledge or the actual knowledge of the Sellers, the facts or
conditions disclosed in the notice did not exist on the Effective Date.
(b)    In addition, each Seller will promptly notify Buyer and KTEC of the
occurrence of any breach of or failure to perform or comply with any covenant of
Sellers in this Section 6 or of the occurrence of any event that may make the
satisfaction of the conditions in Section 8 impossible or unlikely
6.5    Payment of Indebtedness by Related Persons. Except as expressly provided
in this Agreement, Sellers will cause all indebtedness owed to an Acquired
Company by any Seller or any Related Person of any Seller to be paid in full
prior to Closing.
6.6    No Negotiation. Sellers will not, and will cause each Acquired Company
and each of their Representatives not to, directly or indirectly solicit,
initiate, or encourage any inquiries or proposals from, discuss or negotiate
with, provide any non‑public information to, or consider the merits of any
unsolicited inquiries or proposals from, any Person (other a Buyer or any of its
affiliates) relating to any transaction involving the sale of the business or
assets (other than in the Ordinary Course of Business) of any Acquired Company,
or any of the capital stock of any Acquired Company, or any merger,
consolidation, business combination, or similar transaction involving any
Acquired Company.
6.7    Advanced Sorting Solutions, Inc. At least three Business Days before the
Closing, Sellers will take all actions, and execute and deliver all documents,
necessary to cause Advanced to be a direct or indirect wholly-owned Subsidiary
of the Company. Sellers acknowledge and agree that (a) all expenses and
liabilities arising from or relating to the transfer of Advanced to the Company
shall be the sole responsibility of the Sellers, and (b) for all purposes,
including the representations and warranties in Section 5, Advanced shall be
treated as a Subsidiary of the Company for all periods covered by this
Agreement.
6.8    Release. As a material inducement to Buyer's and KTEC's willingness to
enter into and perform this Agreement for the consideration to be paid or
provided to Sellers, effective from and after the Closing, each Seller and its
affiliates (each, a "Releasing Party") irrevocably and unconditionally release
and forever discharge the Acquired Companies and their respective successors and
assigns (the "Released Parties") from any and all claims, charges, complaints,
causes of action, damages, agreements and liabilities of any kind or nature
whatsoever ("Released Claims"), whether known or unknown and whether at law or
in equity, that such Releasing Party now has, have ever had or may hereafter
have against the Released Parties

Share Purchase Agreement – Page 48



--------------------------------------------------------------------------------




arising contemporaneously with or before the Closing Date or on account of or
arising out of any matter, cause or event occurring contemporaneously with or
before the Closing Date, including any Released Claims relating to or arising
out of the Seller's ownership of Shares. Notwithstanding the foregoing, nothing
contained in this Section 6.8 will operate to release any obligations of Buyer
or KTEC under, or obligate the Releasing Parties to refrain from making claims
or commencing any Proceedings arising under, or in connection with, this
Agreement or any Transaction Document. Each Seller shall cause its affiliates to
comply with the terms of this Section 6.8 and the release contemplated hereby.
6.9    Non-Competition; Non-Solicitation. Sellers agree to certain restrictions
on their future business activities as set forth in this Section 6.9 relating to
any Acquired Company:
(a)    Agreement not to Compete.
(i)    Each Seller other than Vlaams Innovatiefonds (Vinnof) CommVa., KMOFIN NV
(LRM), and Allegro Investment Fund NV agrees that, except as otherwise provided
herein, during the Non‑Competition Period, he or it shall not, directly or
indirectly, whether as principal, agent, officer, director, employee, investor,
consultant, stockholder or otherwise, alone or in association with any other
Person, except for the account of Buyer, its affiliates or the Acquired
Companies:
(A)    carry on, manage, operate or become engaged in, or otherwise take part
in, a Restricted Activity in a Restricted Area; or
(B)    be employed by or render services to, or own, share in the earnings of,
or invest in the stock, bonds or other securities of any Person engaged in a
Restricted Activity in a Restricted Area.
(ii)    Each of Vlaams Innovatiefonds (Vinnof) CommVa., KMOFIN NV (LRM), and
Allegro Investment Fund NV agrees that during the Non-Competition Period it:
(A)    will not appoint, nominate for appointment or vote in favor of the
appointment of any of the directors, officers, employees, agents or other
representatives who have ever served, on its behalf or as its nominee, as a
director of or an observer on the board of directors of any Acquired Company, as
a director of, or an observer on or advisor to, the board of directors (or
comparable governing body) of any Person that carries on, manages, operates,
engages in, or otherwise takes part in, a Restricted Activity in a Restricted
Area; and

Share Purchase Agreement – Page 49



--------------------------------------------------------------------------------




(B)    will cause the directors, officers, employees, agents or other
representatives who have ever served, on its behalf or as its nominee, as a
director of or an observer on the board of directors of any Acquired Company,
not to disclose or otherwise communicate any confidential information relating
to any Acquired Company to any Person that carries on, manages, operates,
engages in, or otherwise takes part in, a Restricted Activity in a Restricted
Area
(b)    Agreement not to Solicit. Each Seller agrees that during the
Non-Competition Period, he or it shall not directly or indirectly, whether as
principal, agent, officer, director, employee, consultant, or otherwise, alone
or in association with any other Person:
(i)    call upon, solicit, divert, take away or accept business from any
supplier or customer of any Acquired Company in connection with a Restricted
Activity in a Restricted Area; or
(ii)    employ as an employee or agent any Person employed by, or any agent of,
any Acquired Company as of the Effective Date, unless previously terminated by
the applicable Acquired Company, or solicit or induce such employee or agent of
the Acquired Companies to terminate his or her employment or agency with one of
the Acquired Companies or to become employed by or affiliated with either party
during the Non-Competition Period without the written consent of the other,
which consent shall not be unreasonably withheld.
(c)    Remedies. Without limiting Buyer's or KTEC's other remedies in this
Agreement or at law or in equity, if a Seller breaches Section 6.9(a) or Section
6.9(b), such Seller shall indemnify the Buyer Indemnified Persons for any direct
or indirect Damages that arise out of related to such breach.
6.10    Reimbursement of Expenses. Sellers shall reimburse the Acquired
Companies for the aggregate amount of all costs, fees, expenses or other amounts
the Acquired Companies, or any of them, have paid or incurred on or before the
Effective Date in connection with the negotiation and execution of this
Agreement and the Transaction Documents, except for the costs, fees, expenses
and other amounts set forth in Schedule 6.10.
6.11    Consideration Shares and Warrants.
(a)    Except for assignments of any Consideration Shares for no consideration
to an affiliate or to a successor in accordance with Section 11.10, each Seller
agrees that such Seller will not transfer, sell or otherwise dispose of:
(a) before the first anniversary of the Closing Date, any of the Consideration
Shares issued to such Seller, (b) before the second

Share Purchase Agreement – Page 50



--------------------------------------------------------------------------------




anniversary of the Closing Date, more than one-third of such Consideration
Shares, and (c) before the third anniversary of the Closing Date, more than
two-thirds of such Consideration Shares, after which such Seller may transfer,
sell or otherwise dispose of any or all of such Consideration Shares, subject in
each case to all applicable requirements of the Securities Act.
(b)    Each Seller acknowledges, consents to and agrees to comply with the
provisions in the Warrant pertaining to the transfer and exercise thereof. Any
notice of exercise of a Warrant shall be sent by the Seller holding such Warrant
to KTEC pursuant to the notice provisions of Section 11.4 hereof.
7.    Covenants of Buyer and KTEC
7.1    Approvals of Governmental Bodies; Best Efforts. Prior to the Closing
Date, Buyer and KTEC will each make all filings required by Legal Requirements
to be made by them to consummate the Contemplated Transactions. In addition,
Buyer and KTEC will each (a) cooperate with Sellers with respect to all filings
that Sellers are required by Legal Requirements to make in connection with the
Contemplated Transactions, (b) cooperate with Sellers in obtaining all of the
Sellers' Consents, and (c) use their Best Efforts to take, or cause to be taken,
all lawful and reasonable actions and to do, or cause to be done, all lawful and
reasonable things necessary to cause the conditions in Section 8.1 and
Section 8.2 to be satisfied and to consummate and make effective as promptly as
practicable the Contemplated Transactions; provided, however, that this
Agreement will not require either Buyer or KTEC to dispose of or make any change
in any portion of its business or to incur any other burden to obtain a
Governmental Authorization.
7.2    Compliance. KTEC shall use its best efforts to (a) cause the Key Common
Stock to continue to be registered under the Exchange Act, KTEC to file all
periodic reports thereunder and continue the listing or trading of the Key
Common Stock on the NASDAQ Global Market or any successor market in good
standing and to comply in all material respects with all applicable rules and
regulations of the SEC and all reporting requirements under the rules and
regulations of the Exchange Act, and (b) satisfy the current public information
requirement of Rule 144, in each case for so long as and at all times during
which any Seller holds any Consideration Shares or Warrants.
7.3    Legend Removal. The certificates representing the Consideration Shares
and the Warrants (and Key Common Stock issuable upon exercise of the Warrants)
shall not be required to contain the legend set forth in Section 4.6 or any
other legend (other than the legend in Section 4.6 with respect to restrictions
on the transfer of the Consideration Shares pursuant to this Agreement while
such restrictions are applicable) (i) if such securities are, or are eligible to
be, sold, assigned or transferred under Rule 144 (provided that such Seller
provides Buyer with

Share Purchase Agreement – Page 51



--------------------------------------------------------------------------------




reasonable assurances that such securities are eligible for sale, assignment or
transfer under Rule 144) or (ii) in connection with a sale, assignment or other
transfer (other than under Rule 144), provided that such Seller provides Buyer
with an opinion of counsel, in a form reasonably acceptable to Buyer, to the
effect that such sale, assignment or transfer of such securities may be made
without registration under the applicable requirements of the Securities Act. In
the event the conditions described in either (i) or (ii) above are satisfied,
KTEC shall use its best efforts to procure the removal of the legend from such
certificate(s) as soon as practicable.
7.4    Director Discharge. At the first annual meeting of the General Assembly
of each Acquired Company occurring after the Closing, Buyer will cause the
discharge described in Section 2.4(f) to be confirmed to the fullest extent
permitted under applicable Legal Requirements.
7.5    KTEC Guaranty. KTEC hereby agrees to guarantee Buyer's performance of its
obligations under this Agreement.
8.    Conditions Precedent
8.1    Conditions Precedent to Buyer's and KTEC's Obligation to Close. Buyer's
and KTEC's obligations to consummate the Contemplated Transactions are subject
to the satisfaction or, if permitted by applicable Legal Requirements, written
waiver by Buyer and KTEC of each of the following conditions at or before
Closing:
(a)    Sellers' Performance. All of the covenants and obligations in Section
2.4(a) and in Section 6 that Sellers are required to perform or to comply with
pursuant to this Agreement at or before the Closing (considered collectively),
and each of these covenants and obligations (considered individually), must have
been duly performed and complied with in all material respects.
(b)    No Proceedings. Since the date of this Agreement, there must not have
been commenced against Buyer, KTEC or against any Person affiliated with either
of them, any Proceeding (i) involving any challenge to, or seeking damages or
other relief in connection with, any of the Contemplated Transactions, or
(ii) that may have the effect of preventing, significantly delaying, making
illegal, or otherwise materially interfering with any of the Contemplated
Transactions.
(c)    No Claim Regarding Stock Ownership or Sale Proceeds. There must not have
been made or Threatened by any Person any claim asserting that such Person
(i) is the holder or the beneficial owner of, or has the right to acquire or to
obtain beneficial ownership of, any stock of, or any other voting, equity, or
ownership interest in, any of the Acquired Companies, or (ii) is entitled to all
or any portion of the Purchase Price payable for the Shares.

Share Purchase Agreement – Page 52



--------------------------------------------------------------------------------




(d)    No Prohibition. Neither the consummation nor the performance of any of
the Contemplated Transactions will, directly or indirectly (with or without
notice or lapse of time), materially contravene, or conflict with, or result in
a material violation of, or cause Buyer, KTEC, or any Person affiliated with
either of them to suffer any material adverse consequences under, any Order that
has been published, introduced, or otherwise proposed by or before any
Governmental Body.
(e)    No Material Adverse Change. There must not have occurred between the
Effective Date and the Closing Date any Material Adverse Change that would
materially diminish the value of the Company.
(f)    Transaction Documents. To the extent not executed and delivered into
escrow on the Effective Date, the relevant parties to each of the Transaction
Documents (other than Buyer or KTEC, as applicable) must have entered into such
Transaction Documents, and (but for the delivery of such Transaction Documents
by Buyer or KTEC, as applicable) the Transaction Documents shall be in full
force and effect.
(g)    Additional Documents. Each of the following documents must have been
delivered to Buyer and KTEC:
(i)    a certificate issued by the Belgian Register of Legal Entities and dated
not more than ten Business Days before Closing;
(ii)    a certificate of an officer of the Company certifying the accuracy of
the Company's share register as of immediately before Closing;
(iii)    resignations, substantially in the form of Exhibit 8.1(g)(iii), from
the officers and directors of the Acquired Companies set forth on Schedule
8.1(g)(iii); and
(iv)    Original documents in form reasonably satisfactory to Buyer evidencing
the transfer of 100% of the share ownership of Advanced to the Company.
8.2    Conditions Precedent to Sellers' Obligation to Close. Sellers'
obligations to consummate the Contemplated Transactions are subject to the
satisfaction or, if permitted by applicable Legal Requirements, written waiver
(in whole or in part) by Seller of each of the following conditions at or before
Closing:
(a)    Buyer's and KTEC's Performance. All of the covenants and obligations that
Buyer or KTEC are required to perform or to comply with pursuant to this
Agreement at or

Share Purchase Agreement – Page 53



--------------------------------------------------------------------------------




prior to the Closing (considered collectively), and each of these covenants and
obligations (considered individually), must have been performed and complied
with in all material respects.
(b)    Transaction Documents. To the extent not executed and delivered into
escrow on the Effective Date, the relevant parties to each of the Transaction
Documents (other than Sellers or Sellers' Representative, as applicable) must
have entered into such Transaction Documents, and (but for the delivery of such
Transaction Documents by Sellers or Sellers' Representative, as applicable) the
Transaction Documents shall be in full force and effect.
(c)    No Injunction. There must not be in effect any Legal Requirement or any
injunction or other Order that (a) prohibits the sale of the Shares by Sellers
to Buyer, and (b) has been adopted or issued, or has otherwise become effective,
since the date of this Agreement.
8.3    No Retroactive Effect. Notwithstanding Article 1179 of the Belgian Civil
Code, the satisfaction of any condition precedent contained in this Agreement,
including this Section 8, shall not have any retroactive effect.
9.    Indemnification; Remedies
9.1    Survival. All representations, warranties, covenants, and obligations in
this Agreement and the schedules to this Agreement will survive the Closing for
a period of eighteen months from and after the Closing Date; provided; however,
that, notwithstanding the foregoing
(a)    the representations and warranties of the Sellers made in: (i)
Section 4.3 (Ownership of Shares) and Section 5.3 (Capitalization) shall survive
the Closing indefinitely, and (ii) Section 5.13 (Taxes) shall survive the
Closing for a period of seven years from and after the Closing Date
(collectively, the "Sellers' Fundamental Representations"); and
(b)    Section 5.23 (Intellectual Property) shall survive the Closing for the
Escrow Period.
All: (y) covenants and agreements that by their terms apply or are to be
performed in whole or in part after the Closing will survive for the period
provided in such covenants and agreements, if any, or until fully performed; and
(z) covenants and agreements that by their terms apply or are to be performed in
their entirety on or before the Closing shall terminate at the Closing.
9.2    Indemnification and Payment of Damages by Sellers.
(a)    Each Seller, severally and not jointly, will indemnify and hold harmless
the Buyer Indemnified Persons for, and will pay to the Buyer Indemnified Persons
the amount of any loss, liability, claim, damage (excluding damages that are,
but only to the extent that they are, incidental or consequential), expense
(including costs of investigation and defense and

Share Purchase Agreement – Page 54



--------------------------------------------------------------------------------




reasonable attorneys' fees) or diminution of value, whether or not involving a
third-party claim and including the VAT (to the extent not recoverable)
applicable to any of the foregoing (collectively, "Damages"), arising, directly
or indirectly, from or in connection with:
(i)    any breach of or inaccuracy in any representation or warranty concerning
such Seller and made by such Seller in this Agreement (solely for purposes of
determining the amount of any Damages related to a breach of or inaccuracy in
any representation or warranty, no effect will be given to any materiality,
Material Adverse Change, Material Adverse Effect or similar qualification
contained in such representation or warranty); or
(ii)    such Seller's failure to perform or comply with any covenant or
obligation of such Seller in this Agreement or any Transaction Document.
(b)    Each Seller severally and not jointly, and for that portion that is equal
to the percentage interest represented by such Seller's total number of Shares
owned as of the Effective Date compared to the total number of all Shares on the
Effective Date, will indemnify and hold harmless the Buyer Indemnified Persons
for, and will pay to the Buyer Indemnified Persons the amount of, any Damages
arising, directly or indirectly, from or in connection with:
(i)    any breach of or inaccuracy in any representation or warranty concerning
the Acquired Companies made in this Agreement (including the schedules to this
Agreement) or any Transaction Document (solely for purposes of determining the
amount of any Damages related to a breach of or inaccuracy in any representation
or warranty, no effect will be given to any materiality, Material Adverse
Change, Material Adverse Effect or similar qualification contained in such
representation or warranty); or
(ii)    the Pending Litigation.
For purposes of this Section 9.2, subject to the limitations on Damages set
forth in Section 9.8, any Damages suffered, sustained or incurred by any
Acquired Company as a result of the matters set forth in this Section 9.2 will
be deemed to be Damages incurred by Buyer, except that no amount will be
included in such Damages if the amount is specifically included as a liability
in the Audited November Financials; Damages will not be calculated with
reference to any multiple that Buyer used, directly or indirectly, in
determining the Purchase Price; and no Seller will have any indemnification
liability for any breach of the representations and warranties set forth in
Section 4 by any other Seller.

Share Purchase Agreement – Page 55



--------------------------------------------------------------------------------




9.3    Indemnification and Payment of Damages by Buyer and KTEC. Buyer and KTEC,
individually and not jointly, will indemnify and hold harmless Sellers, and will
pay to Sellers the amount of any Damages arising, directly or indirectly, from
or in connection with (a) a breach of or inaccuracy in any representation or
warranty made by Buyer or KTEC, as applicable, in this Agreement or in any
Transaction Document, or (b) Buyer's or KTEC's, as applicable, failure to
perform or comply with any covenant or obligation of Buyer or KTEC, as
applicable, in this Agreement or any Transaction Document.
9.4    Treatment of Indemnification Payments. Any indemnification payments made
by a party pursuant to this Section 9 will constitute an adjustment to the
Purchase Price.
9.5    Time Limit. No Person shall be liable for any claim for indemnification
hereunder with respect to any breach of, inaccuracy in, or failure to perform or
comply of a representation, warranty or covenant unless written notice of a
claim for indemnification is delivered by the Person seeking indemnification
(the "Indemnified Party") to the Person from whom indemnification is sought (the
"Indemnifying Party") with respect to any such breach, inaccuracy or failure
before the date on which the representation, warranty or covenant on which such
claim is based ceases to survive as set forth in Section 9.1 (in which case such
indemnification obligation shall survive the time at which it would otherwise
terminate pursuant to this Section 9 regardless of when any Damages in respect
thereof may actually be incurred). All notices given pursuant hereto shall set
forth with reasonable specificity the basis for such claim for indemnification.
9.6    Procedure for Indemnification—First Party Claims. If an Indemnified Party
desires to make a claim under this Section 9 with respect to a matter not
involving a third party claim (a "First Party Claim"), such Indemnified Party
will deliver written notice pursuant to Section 11.4 (a "First Party Claim
Notice") to the Indemnifying Party of such First Party Claim and of the
Indemnified Party's claim of indemnification with respect thereto. The
Indemnified Party will use its Best Efforts to deliver the First Party Claim
Notice to the Indemnifying Party within thirty Business Days after the
Indemnified Party becomes aware or should reasonably have become aware of the
facts or circumstances giving rise to the First Party Claim; provided, however,
that the failure to give such notice to the Indemnifying Party will not relieve
the Indemnifying Party of any liability that it may have to any Indemnified
Party, except to the extent that the Indemnifying Party demonstrates that it is
prejudiced by the Indemnified Party's failure to give such notice. The First
Party Claim Notice will (a) state in reasonable detail the grounds for the claim
for indemnification and the amount claimed, in each case to the extent
determinable at the time the Indemnified Person delivers the First Party Claim
Notice to the Indemnifying Party, and (b) to the extent available, be
accompanied by all documentation reasonably necessary to demonstrate the basis
for the claim.

Share Purchase Agreement – Page 56



--------------------------------------------------------------------------------




9.7    Procedure for Indemnification—Third Party Claims.
(a)    Within thirty Business Days after an Indemnified Party receives notice of
the commencement of any Proceeding against an Acquired Company by a third party
for which such Indemnified Party is entitled to indemnification under this
Section 9, such Indemnified Party will, if a claim is to be made against an
Indemnifying Party under this Section 9, give notice pursuant to Section 11.4 to
the Indemnifying Party of the commencement of such claim, but the failure to
notify the Indemnifying Party will not relieve the Indemnifying Party of any
liability that it may have to any Indemnified Party, except to the extent that
the Indemnifying Party demonstrates that the defense of such action is
prejudiced by the Indemnified Party's failure to give such notice.
(b)    If any Proceeding referred to in Section 9.7(a) is brought against an
Acquired Company and it gives notice to the Indemnifying Party of the
commencement of such Proceeding, the Indemnifying Party will be entitled to
participate in such Proceeding and, to the extent that it wishes (unless (i) the
Indemnifying Party is also a party to such Proceeding and the Indemnified Party
determines in good faith that joint representation would be inappropriate, or
(ii) the Indemnifying Party fails to provide reasonable assurance to the
Indemnified Party of its financial capacity to defend such Proceeding and
provide indemnification with respect to such Proceeding), to assume the defense
of such Proceeding with counsel satisfactory to the Indemnified Party and, after
notice from the Indemnifying Party to the Indemnified Party of its election to
assume the defense of such Proceeding, the Indemnifying Party will not, as long
as it diligently conducts such defense, be liable to the Indemnified Party under
this Section 9 for any fees of other counsel or any other expenses with respect
to the defense of such Proceeding, in each case subsequently incurred by the
Indemnified Party in connection with the defense of such Proceeding, other than
reasonable costs of investigation. If the Indemnifying Party assumes the defense
of a Proceeding, (i) it will be conclusively established for purposes of this
Agreement that the claims made in that Proceeding are within the scope of and
subject to indemnification; (ii) no compromise or settlement of such claims may
be effected by the Indemnifying Party without the Indemnified Party's consent
unless (A) there is no finding or admission of any violation of Legal
Requirements or any violation of the rights of any Person and no effect on any
other claims that may be made against the Indemnified Party, and (B) the sole
relief provided is monetary damages that are paid in full by the Indemnifying
Party; and (iii) the Indemnified Party will have no liability with respect to
any compromise or settlement of such claims effected without its consent. If
notice is given to an Indemnifying Party of the commencement of any Proceeding
and the Indemnifying Party does not give notice to the Indemnified Party of its
election to assume the defense of such Proceeding within a reasonable period of
time before the next required response in such Proceeding is due under
applicable Legal Requirements, then the Indemnified Party may defend the
Proceeding and the Indemnifying Party will be bound by any determination made in
such Proceeding or any compromise or settlement effected by the

Share Purchase Agreement – Page 57



--------------------------------------------------------------------------------




Indemnified Party; provided, however, that in such event: (X) the Indemnified
Party will not settle such Proceeding without the consent of the Indemnifying
Party, which consent will not be unreasonably withheld, conditioned or delayed;
(Y) the Indemnified Party shall (1) inform the Indemnifying Party of material
developments in the defense of the Proceeding as promptly as reasonably possible
with a view to allowing the Indemnifying Party to review such developments and
communicate comments, suggestions and recommendations with respect to the
defense to the Indemnified Party, which shall use reasonable efforts (to the
extent commercially, practically and legally feasible) to include such comments,
suggestions and recommendations in its defense and (2) report to the
Indemnifying Party on the conduct of the defense of the Proceedings at such
intervals as the Indemnifying Party reasonably requests; and (Z) the
Indemnifying Party may later elect to assume the defense of such Proceeding upon
written notice to the Indemnified Party, in which case the Indemnified Party
shall cooperate with the Indemnifying Party to transition the defense of such
Proceeding to the Indemnifying Party so long as (1) the assumption of the
defense by the Indemnifying Party is permitted under applicable Legal
Requirements, and (2) the Indemnifying Party accepts in writing all actions
taken by the Indemnified Party in connection with defending the Proceeding prior
to the date on which the Indemnifying Party assumes the defense thereof.
(c)    Notwithstanding the foregoing, if an Indemnified Party determines in good
faith that there is a reasonable probability that a Proceeding may adversely
affect it or its affiliates other than as a result of monetary damages for which
it would be entitled to indemnification under this Agreement, the Indemnified
Party may, by notice to the Indemnifying Party, assume the exclusive right to
defend, compromise, or settle such Proceeding, but the Indemnifying Party will
not be bound by any determination of a Proceeding so defended or any compromise
or settlement effected without its consent, which consent may not be
unreasonably withheld, conditioned or delayed.
(d)    With respect to claims under Section 9.2(b), wherever notice to or
consent of the Indemnifying Party is required under Section 9.6 or this Section
9.7, notice to or consent of the Sellers' Representative shall constitute notice
to or consent of all of the Sellers.
9.8    Limitations on Damages. Except to the extent that a claim arises from
fraud:
(a)    No claim for indemnification under Section 9.2 shall be made by a Buyer
Indemnified Person with respect to any breach resulting in an individual item of
Damages, or related items of Damages arising out of substantially similar facts
and circumstances unless and until the amount of the Damages suffered by the
Buyer Indemnified Person in connection with such breach exceeds $5,000 (the
"Claim Threshold"), it being understood that Damages that do not exceed the
Claim Threshold will also not be applied toward satisfaction of the Basket;
provided, however, that the Claim Threshold shall not apply to a breach of or
inaccuracy in any

Share Purchase Agreement – Page 58



--------------------------------------------------------------------------------




of the Sellers' Fundamental Representations or the representations and
warranties set forth in Section 5.23 or to Damages arising out of or relating to
Section 9.2(b)(ii).
(b)    No Seller shall have any obligation for indemnification under Section 9.2
unless and until the aggregate amount of all Damages suffered by the Buyer
Indemnified Persons with respect to claims under Section 9.2 equals or exceeds
$300,000 (the "Basket"), after which Sellers shall be obligated to indemnify the
Buyer Indemnified Persons for all Damages (including, for the avoidance of
doubt, the Damages comprising the Basket); provided, however, that the Basket
shall not apply to a breach of or inaccuracy in any of the Sellers' Fundamental
Representations or the representations and warranties set forth in Section 5.23
or to Damages arising out of or relating to Section 9.2(b)(ii).
(c)    The maximum aggregate amount of all Damages payable by Sellers with
respect to all claims for indemnification under Section 9.2 shall not exceed the
Escrow Amount (the "Cap"); provided, however, the Cap shall not apply to any
Damages arising out of or relating to a breach of or inaccuracy in the Sellers'
Fundamental Representations.
(d)    Notwithstanding anything to the contrary contained in this Agreement, in
no event shall the aggregate amount of all Damages payable by any Seller with
respect to all claims for indemnification under Section 9.2 exceed an amount
equal to the product obtained by multiplying (i) the Purchase Price by (ii) the
quotient (expressed as a percentage carried to four decimal points) of (A) the
number of Shares owned by such Seller immediately before the Closing, divided by
(B) the number of Shares owned by all Sellers immediately before the Closing.
Each Seller who is a natural person shall be jointly and severally liable for
all Damages attributable under this Section 9 to the Management Company, if any,
owned by such Seller.
(e)    Notwithstanding anything to the contrary contained in this Agreement, in
no event shall the aggregate amount of all Damages payable by the Sellers with
respect to all claims for indemnification under Section 9.2 exceed the Purchase
Price.
(f)    Notwithstanding anything to the contrary contained in this Agreement,
with respect to any Damages arising out of or relating to a breach of or
inaccuracy in the representations and warranties set forth in Section 5.13, the
amount, if any, of such Damages in excess of funds then remaining in the Escrow
Account will be reduced by the value of the Tax benefit realizable by the
Acquired Companies as a result of the net operating loss carry forwards included
in the Audited November Financials.
9.9    Payment of Damages.
(a)    During the Escrow Period, and except with respect to Damages arising out
of or related to a breach of or inaccuracy in the Sellers' Fundamental
Representations, the Buyer

Share Purchase Agreement – Page 59



--------------------------------------------------------------------------------




Indemnified Persons shall exhaust the funds in the Escrow Account before seeking
to recover any Damages under Section 9.2 directly from any Seller.
(b)    With respect to any Damages for which a Seller is liable under
Section 9.2 that are not paid out of the Escrow Account:
(i)    Such Damages shall be paid by the Seller to the Buyer Indemnified Persons
within five business days after: (A) the day on which such Damages become due
from the Seller to the Buyer Indemnified Person pursuant to a settlement
agreement duly executed by and between the Seller and the Buyer Indemnified
Person, or (B) the entry of a final, non-appealable judicial decision with
respect to the matter giving rise to such Damages.
(ii)    If a Seller and Buyer Indemnified Person are unable to reach agreement
on the amount of such Damages within twenty days after the Buyer Indemnified
Person delivers a notice of claim for indemnification pursuant to Section 9.6 or
Section 9.7, then the matter will be submitted for resolution pursuant to
Section 11.5, it being understood that if Buyer initiates such resolution and
the matter involves more than one Seller, then Buyer will initiate resolution
under Section 11.5 against all Sellers involved in the claim simultaneously.
(iii)    The Seller will pay such Damages in accordance with written
instructions provided to the Seller by the Buyer Indemnified Person, which
instructions may be included in the notice of claim for indemnification
delivered pursuant to Section 9.6 or Section 9.7.
(iv)    If a Seller fails formally to object to a notice of claim for
indemnification pursuant to Section 9.6 or Section 9.7, then the Seller shall be
deemed to have rejected the claim. A Seller’s acceptance of a claim for
indemnification shall not prejudice the rights of any other Seller with respect
to such claim or any similar claims; provided, however, that acceptance of a
claim for indemnification by Sellers’ Representative shall constitute acceptance
of such claim by all Sellers.
(v)    If Buyer offers to settle a claim with one Seller, it will extend said
settlement offer to the other Sellers.
(c)    With respect to any Damages recoverable by a Buyer Indemnified Person
from a Seller pursuant to Section 9.2 that relate to the payment of an amount by
such Buyer Indemnified Person to a third party, the Seller shall only be liable
for such Damages under

Share Purchase Agreement – Page 60



--------------------------------------------------------------------------------




Section 9.2 from and after the date on which the Buyer Indemnified Person pays
the amount to such third party.
9.10    Net of Tax Benefit and Insurance Proceeds. The amount of any Damages
subject to indemnification by the Sellers under this Agreement shall be
calculated net of (a) any Tax benefits (including loss carry forwards) realized
by the Buyer Indemnified Person as a result of incurring or paying such Damages,
and (b) any amounts that have been recovered by a Buyer Indemnified Person under
insurance policies or other collateral sources (such as contractual indemnities
that are contained outside this Agreement) with respect to such Damages.
9.11    Effect of Investigation. Without limiting the qualifications to any
representation or warranty that specifically references "Fairly Disclosed in the
Data Room Documents", the representations, warranties and covenants made by a
party, and a party's right to indemnification, payment of Damages or other
remedy based on such representations, warranties and covenants, will not be
affected by any investigation conducted with respect to, or any Knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with, any such representation,
warranty or covenant. The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification, payment of
Damages, or other remedy based on such representations, warranties, covenants,
and obligations.
9.12    Limitation of Remedies. The rights of the parties for indemnification
relating to this Agreement or the transactions contemplated by this Agreement
shall be strictly limited to those contained in this Section 9 and such
indemnification rights shall be the exclusive remedies of the parties subsequent
to the Closing Date with respect to any matter in any way relating to this
Agreement or arising in connection herewith; provided, however, that nothing in
this Agreement shall be deemed to prevent or restrict the bringing or
maintenance of any claim or action to the extent that the same shall have been
the result of fraud.
9.13    Mitigation. The Buyer Indemnified Persons shall take all reasonable
steps to mitigate any Damages upon becoming aware of any event that gives rise
to such Damages, including incurring commercially reasonable costs necessary to
remedy the breach that gives rise to such Damages.
9.14    No Multiple Recovery. No Buyer Indemnified Person shall be entitled to
recover any Damages relating to any breach of a representation or warranty or
otherwise arising under one provision of this Agreement to the extent that the
Buyer Indemnified Person has already recovered Damages with respect to such
breach pursuant to another representation, warranty or other provision of this
Agreement.

Share Purchase Agreement – Page 61



--------------------------------------------------------------------------------




10.    Termination
10.1    Termination. This Agreement may be terminated at any time prior to
Closing
(a)    by the mutual written consent of Buyer, KTEC and the Sellers'
Representative;
(b)    by Buyer by giving written notice to the Sellers' Representative at any
time if the Closing shall not have occurred on or before February 28, 2013 by
reason of the failure of any condition precedent under Section 8.1; or
(c)    by the Sellers' Representative by giving written notice to Buyer at any
time if the Closing shall not have occurred on or before February 28, 2013 by
reason of the failure of any condition precedent under Section 8.2.
10.2    Effect of Termination. Termination of this Agreement pursuant to this
Section 10 shall terminate all obligations of the parties hereunder, without
liability of any party to any other party (except for the liability of any party
then in breach), except for the obligations under Section 11.3 and this
Section 10.2.
11.    General Provisions
11.1    Expenses. Except as otherwise may be expressly provided in this
Agreement, each party to this Agreement will bear its respective expenses
incurred in connection with the preparation, execution, and performance of this
Agreement and the Contemplated Transactions, including all fees and expenses of
agents, representatives, counsel, and accountants, in connection with this
Agreement and the Contemplated Transactions. In the event of termination of this
Agreement, the obligation of each party to pay its own expenses will be subject
to any rights of such party arising from a breach of this Agreement by another
party.
11.2    Public Announcements. Any public announcement or similar publicity with
respect to this Agreement or the Contemplated Transactions will be issued, if at
all, at such time and in such manner as Buyer, KTEC and Sellers' Representative
mutually agree or as required by Legal Requirements applicable to Buyer or KTEC.
To the extent practically reasonable and legally permitted, in the event where
Buyer or KTEC is required to make any announcement pursuant to Legal
Requirements, it will consult with the Sellers' Representative before making any
such announcement and take into account any comments or suggestions that the
Sellers' Representative may have on the content of such announcement. Unless
consented to by Buyer, KTEC, and Sellers' Representative in advance, or as
required by Legal Requirements, prior to the Closing the parties to this
Agreement shall, and Sellers shall cause the Acquired Companies to, keep this
Agreement strictly confidential and not make any disclosure of this Agreement to
any

Share Purchase Agreement – Page 62



--------------------------------------------------------------------------------




Person. Sellers, Buyer and KTEC will consult with each other concerning the
means by which the Acquired Companies' employees, customers, suppliers and
others having dealings with the Acquired Companies will be informed of the
Contemplated Transactions, and Buyer and KTEC will have the right to be present
for any such communication.
11.3    Confidentiality. Between the date of this Agreement and the Closing
Date, Buyer, KTEC, and Sellers will maintain in confidence, and will cause their
respective directors, officers, employees, agents, and advisors to maintain in
confidence, and not use to the detriment of another party or an Acquired Company
any written, oral, or other information obtained in confidence from another
party or an Acquired Company in connection with this Agreement or the
Contemplated Transactions, unless (a) such information is already known to such
party or to others not bound by a duty of confidentiality or such information
becomes publicly available through no fault of such party, (b) the use of such
information is necessary or appropriate in making any filing or obtaining any
consent or approval required for the consummation of the Contemplated
Transactions, or (c) the furnishing or use of such information is required by or
necessary or appropriate in connection with legal proceedings. If the
Contemplated Transactions are not consummated, each party will return or destroy
as much of such written information as the other party may reasonably request.
11.4    Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
telecopier (with written confirmation of receipt), provided that a copy is
mailed by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by an internationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other parties):
Sellers' Representative:    Embla BVBA
Attention: Frank Zwerts
Bosbeekstraat 29
B-3511 Kuringen, Belgium
Email: frank.zwerts@visysglobal.com
Facsimile No.: +32 (0)11 24 91 99


with a copy to:    Baker & McKenzie
Attention: Peter Leys
Email: peter.leys@bakermckenzie.com
Facsimile No.: +32 (0)2 639 36 99







Share Purchase Agreement – Page 63



--------------------------------------------------------------------------------




KTEC:        Key Technology, Inc.
Attention: John J. Ehren
150 Avery Street
Walla Walla, WA 99632, USA
Email: JEhren@key.net
Facsimile No.: 509-224-1331


Buyer:        Key Technology USA LLC
Attention: John J. Ehren
150 Avery Street
Walla Walla, WA 99632
Email: JEhren@key.net
Facsimile No.: 509- 224-1331


with a copy of each
notice to KTEC or
Buyer to:        Tonkon Torp LLP
888 SW Fifth Avenue, Suite 1600
Portland, Oregon 97204
Attention: Ronald L. Greenman
Email: ron.greenman@tonkon.com
Facsimile No.: 503-972-3706


11.5    Dispute Resolution. Any dispute, controversy or claim among the parties
arising out of or relating to this Agreement will be resolved as follows
(a)    The parties will first attempt to resolve the dispute by negotiating in
good faith, which negotiations will include a senior executive of each party
that is an entity. Any party may commence such negotiations by delivering notice
of the dispute and request for negotiations to the other party or parties. If
the parties cannot resolve the dispute through good faith negotiations within
thirty Business Days after such notice is delivered (or such longer time as the
parties agree), then the parties will submit the dispute to arbitration pursuant
to Section 11.5(b).
(b)    Any dispute that is not resolved pursuant to Section 11.5(a) will be
submitted to, and the parties hereby consent to the jurisdiction of, an
arbitration panel comprising three arbitrators appointed pursuant to the rules
of CEPINA to be held in the English language in the city of Brussels, Belgium,
at the offices of CEPINA or at any other place in the city of Brussels as
selected by the arbitration panel. The arbitration award of the arbitration
panel will be final and all appears will be waived.
11.6    Further Assurances. The parties agree (a) to furnish upon request to
each other such further information, (b) to execute and deliver to each other
such other documents, and

Share Purchase Agreement – Page 64



--------------------------------------------------------------------------------




(c) to do such other acts and things, all as the other party may reasonably
request for the purpose of carrying out the intent of this Agreement and the
documents referred to in this Agreement.
11.7    Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement. If Buyer or KTEC
waives any right, remedy, or claim under this Agreement with respect to one
Seller, Buyer or KTEC, as applicable, shall be deemed to have waived such right,
remedy, or claim with respect to all Sellers.
11.8    Entire Agreement and Modification. This Agreement supersedes all prior
agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by the party to be charged with the amendment.
11.9    Schedules.
(a)    The disclosures in the schedules to this Agreement must relate only to
the representations and warranties in the Section of the Agreement to which they
expressly relate and not to any other representation or warranty in this
Agreement.
(b)    In the event of any inconsistency between the statements in the body of
this Agreement and those in the schedule to this Agreement (other than an
exception expressly set forth as such in a schedule with respect to a
specifically identified representation or warranty), the statements in the body
of this Agreement will control.
11.10    Assignments and Successors; No Third-Party Rights. No party may assign
any of its rights, interests or obligations under this Agreement without the
prior consent of the other parties, except that any Seller may assign any of its
rights, interests or obligations under this

Share Purchase Agreement – Page 65



--------------------------------------------------------------------------------




Agreement to any of its successors or affiliates. The parties acknowledge and
agree that the preceding sentence does not impose any additional restrictions on
the transferability of the Consideration Shares or the Warrants. Subject to the
preceding sentence, this Agreement will apply to, be binding in all respects
upon, and inure to the benefit of the successors and permitted assigns of the
parties. Nothing expressed or referred to in this Agreement will be construed to
give any Person other than the parties to this Agreement any legal or equitable
right, remedy, or claim under or with respect to this Agreement or any provision
of this Agreement. This Agreement and all of its provisions and conditions are
for the sole and exclusive benefit of the parties to this Agreement and their
successors and permitted assigns.
11.11    Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
11.12    Interpretation. As used in this Agreement: (a) the words "include,"
"includes" and "including" shall be deemed to be followed by the words "without
limitation"; (b) the word "or" is not exclusive; (c) the words "will" and
"shall" have the same meaning; and (d) the words "herein," "hereof," "hereby,"
"hereto" and "hereunder" refer to this Agreement as a whole. All terms and words
used in this Agreement, regardless of the number or gender in which they are
used, shall be deemed to include any other number and any other gender as the
context may require. Each defined term used in this Agreement shall have a
comparable meaning when used in its plural or singular form. Unless the context
otherwise requires, references herein: (i) to a "party" or the "parties" shall
mean, as applicable, a party or the parties to this Agreement; (ii) to Articles,
Sections, Exhibits and Schedules mean the Articles and Sections of, and the
Exhibits and Schedules attached to, this Agreement; (iii) to an agreement,
instrument or document means such agreement, instrument or document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and not prohibited by this Agreement; (iv) to a statute means
such statute as amended from time to time and includes any successor legislation
thereto; and (v) to dollars (or the symbol "$") shall be deemed to refer to
United States dollars. The headings and captions used in this Agreement, in any
Schedule, Exhibit or index hereto, or in the table of contents are for
convenience of reference only and do not constitute a part of this Agreement and
shall not be deemed to limit, characterize or in any way affect any provision of
this Agreement or any Schedule or Exhibit hereto, and all provisions of this
Agreement and the Schedules and Exhibits hereto shall be enforced and construed
as if no caption or heading had been used herein or therein. Any capitalized
terms used in any Schedule or Exhibit attached hereto and not otherwise defined
therein shall have the meanings set forth in this Agreement (or, in the absence
of any ascribed meaning, the meaning customarily ascribed to any such term in
the Company's industry or in general commercial usage). The Schedules and
Exhibits referred to herein shall be construed with and as an integral part of
this Agreement to

Share Purchase Agreement – Page 66



--------------------------------------------------------------------------------




the same extent as if they were set forth verbatim herein. The parties have
participated jointly in the negotiation and drafting of this Agreement. If an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties, and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.
11.13    Language. This Agreement shall be in English and, if translated into
any other languages, the English text shall control.
11.14    Governing Law. This Agreement will be governed by the laws of Belgium
without regard to conflicts of laws principles.
11.15    Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. A signed copy of this Agreement delivered by
facsimile or electronic mail shall have the same legal effect as delivery of an
original signed copy of this Agreement.


[Signature pages follow]

Share Purchase Agreement – Page 67



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.










KTEC:


Key Technology, Inc.




By:   /s/ John J. Ehren
Name: John J. Ehren
Its: President and Chief Executive Officer


 




BUYER:


Key Technology Holdings USA LLC




By:   /s/ John J. Ehren
Name: John J. Ehren
Its: President














































Share Purchase Agreement – Page 68

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.










SELLERS' REPRESENTATIVE:


Embla BVBA




By:   /s/ Frank Zwerts
Name: Frank Zwerts
Its: Manager


























Share Purchase Agreement – Page 69



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.










SELLERS:


AS Consultants BVBA




By:   /s/ Dirk Adams
Name: Dirk Adams
Its: Manager


 






   /s/ Dirk Adams
Dirk Adams






Share Purchase Agreement – Page 70



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.










SELLERS:


Invision BVBA




By:   /s/ Bert Peelaers
Name: Bert Peelaers
Its: Manager


 






   /s/ Bert Peelaers
Bert Peelaers






Share Purchase Agreement – Page 71



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.










SELLERS:


EMCOM BVBA




By:   /s/ Bert Dirix
Name: Bert Dirix
Its: Manager


 






   /s/ Bert Dirix
Bert Dirix












Share Purchase Agreement – Page 72



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.










SELLERS:


Embla BVBA




By:   /s/ Frank Zwerts
Name: Frank Zwerts
Its: Manager


 






   /s/ Frank Zwerts
Frank Zwerts












Share Purchase Agreement – Page 73



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.










SELLERS:


Aicon BVBA




By:   /s/ Pieter Op de Beeck
Name: Pieter Op de Beeck
Its: Manager


 






   /s/ Pieter Op de Beeck
Pieter Op de Beeck












Share Purchase Agreement – Page 74



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.










SELLERS:


Vlaams Innovatiefonds (Vinnof) CommVa.




By:   /s/ Johan Keppens
Name: Johan Keppens
Its: Special proxy-holder










Share Purchase Agreement – Page 75



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.










SELLERS:


KMOFIN NV (LRM)




By:   /s/ Robin Vannoppen
Name: Robin Vannoppen
Its: Special proxy-holder














Share Purchase Agreement – Page 76



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.










SELLERS:


Allegro Investments Fund NV




By:   /s/ Alex Van den Bossche
Name: Alex Van den Bossche
Its: Managing Director






















































Share Purchase Agreement – Page 77

